Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 1 of 87




                   Exhibit 4
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 2 of 87




                                                      Claim No. CL-2019-000723
  IN THE HIGH COURT OF JUSTICE
  BUSINESS AND PROPERTY COURTS OF
  ENGLAND AND WALES
  COMMERCIAL COURT (QBD)
  BETWEEN:
                            (1) VALE S.A.
                      (2) VALE HOLDINGS B.V.
                  (3) VALE INTERNATIONAL S.A.
                                                                         Claimants
                                     -and-
                      (1) BENJAMIN (BENY) STEINMETZ
                            (2) DAG LARS CRAMER
                              (3) MARCUS STRUIK
                               (4) ASHER AVIDAN
                             (5) JOSEPH TCHELET
                                (6) DAVID CLARK
                           (7) BALDA FOUNDATION
                 (8) NYSCO MANAGEMENT CORPORATION
                                                           Defendants
                ______________________________________________

                     DEFENCE OF THE FIRST DEFENDANT
                ______________________________________________



  1.    In this Defence, save where otherwise indicated:

        1.1.   Reference to paragraph numbers are to paragraphs of the Particulars
               of Claim.

        1.2.   Headings and abbreviations used in the Particulars of Claim are
               (unless tendentious) adopted herein, without admitting their
               accuracy or relevance.

        1.3.   Unless otherwise admitted or not admitted herein, each and every
               allegation in the Particulars of Claim is denied as if it were set out
               and traversed individually.



                                         1
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 3 of 87




        1.4.   Where Steinmetz does not admit allegations, he does so because he
               has no or insufficient knowledge or recollection of the facts
               concerned so as to admit or deny them, and by pleading a non-
               admission Steinmetz requires the Claimants (where the context
               admits, referred to together herein as “Vale”) to prove the same.

        1.5.   Whilst Steinmetz does not plead to allegations relating to all or some
               of the other Defendants, he avers that:

               (i) the Second, Seventh and Eighth Defendants had no involvement
                   at all in matters taking place in Guinea;

               (ii) from his personal experience of working with each of the
                   Second to Sixth Defendants he knows them to be honest and
                   upstanding individuals who abide by moral and legal
                   obligations upon them in their respective professional roles; and

               (iii) during the material times, none of the Second to Sixth
                   Defendants said anything that indicated the existence of
                   corruption on the part of BSGR or that there was any attempt
                   during the transaction with Vale to misrepresent the true
                   position.




                                      OVERVIEW

  2.    Steinmetz denies that he was involved in or had knowledge of any
        corruption or bribery, or made any fraudulent misrepresentations in relation
        to the same. Further, to the best of his knowledge, none of the other
        Defendants engaged in any such conduct. Vale wanted to do the deal with
        BSGR at all costs, and conducted a sham due diligence exercise designed to
        create a false impression that Vale had met its regulatory and legal
        obligations but without Vale at any point caring whether the representations
        made were true. Alternatively, if the Court finds that any representations


                                         2
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 4 of 87




        made were false, which is strenuously denied, Vale knew that was the case,
        or alternatively was wilfully blind as to the suspicions which it had, and
        proceeded with the transaction regardless, thereby exposing itself to
        potential criminal liability in the USA. Vale conducted a deliberately
        cursory and superficial due diligence process which did not probe the central
        matters about which it now complains. Vale has destroyed certain internal
        email correspondence which, it should be inferred, provided further
        evidence of the superficiality of the due diligence process and Vale’s
        nonchalance regarding the truth of the representations made during that
        process. Vale itself recognised at the time of the transaction with BSGR that
        its due diligence was unsatisfactory and that its lawyers had warned that
        Vale may itself be in violation of its obligations under the US Foreign
        Corrupt Practices Act (the “FCPA”) and risked its own liability for breach
        of the FCPA. Nevertheless, Vale chose to proceed.

  3.    Irrespective of the other failings in the Claimants’ claims set out herein,
        those claims fail because (i) Vale placed no reliance on any of the
        representations; and/or (ii) the claim is based on a sham due diligence
        exercise which it was warned risked non-compliance with its own FCPA
        obligations, and its claim falls to be dismissed by reason of the maxim ex
        turpi causa non oritur actio. Furthermore, and in any event, the entirety of
        its claim is statute barred as a matter of New York Law, and/or English law
        under the Limitation Act 1980.

  4.    Steinmetz did not sit on the board of BSGR, and he was not a shareholder
        of it. He was paid a flat rate fee for his role as an adviser. Steinmetz did not
        involve himself in the day to day running of BSGR or its subsidiaries’
        operations, nor did he make any decisions on its behalf.

  5.    Steinmetz is a discretionary beneficiary of Balda, a Liechtenstein
        Foundation. Balda indirectly owns a group of companies whose businesses
        focus on resources, diamonds and real estate. BSGR was a part of that group



                                           3
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 5 of 87




        of companies and owned the resources projects. Steinmetz has no role on
        the board or as an employee of Balda.

  6.    Roy Oron, CEO of BSGR, was introduced to Guinea in 2005 / 2006 by Noy
        and Lev Ran (who later became shareholders of Pentler), after Lev Ran
        contacted Oron. Steinmetz was not involved in that introduction. Steinmetz
        would have occasionally spoken to Oron, but Steinmetz had no involvement
        in BSGR’s activities in Guinea until 2008. Steinmetz did not meet any of
        the shareholders in Pentler until 2008.

  7.    Avidan and Struik were recruited by Oron without Steinmetz’s knowledge
        and involvement. BSGR applied for and received exploration licences for
        Simandou North and South without Steinmetz’s involvement.

  8.    At the beginning of 2008, Steinmetz became involved in the Guinea project
        because it had become clear that Zogota (part of Simandou South) now
        looked as if it would be a potential real project. At this time, Steinmetz
        learned that:

        8.1.   Pentler had introduced BSGR to Guinea and helped set up the
               operations (offices etc.) on the ground in 2006.

        8.2.   In return, Pentler had a 17.65% shareholding in BSGR BVI (the
               remainder was held by BSGR Steel, a company 100% owned by
               BSGR).

        8.3.   Pentler had had no other material involvement from the time that Mr
               Avidan was appointed as Country Manager and had been a “silent”
               partner. Steinmetz never understood Pentler to be a consultant for
               BSGR in Guinea.

  9.    The first time Steinmetz visited Guinea was in February 2008.

  10.   Any suggestion that Steinmetz was involved in meetings with President
        Conté in 2005 to 2007 in which he (or others) made promises of payments


                                          4
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 6 of 87




        to Mme Touré or President Conté is entirely false. Steinmetz has passport
        and flight documents confirming categorically that he was in locations
        outside of Guinea when the alleged meetings are said to have taken place.

  11.   Steinmetz recalls having one, maybe two meetings with President Conté,
        after February 2008:

        11.1. One was at the Presidential Palace, where the meeting was outside,
               under a tree. Avidan was also present. Steinmetz cannot recall the
               date. There were around 10 other people there. It is typical of
               meetings with high ranking officials in Guinea that there a large
               number of other people present. Mme Touré may have been one of
               them. President Conté said that the GoG were keen to replicate the
               work that BSGR had done on Zogota in SB1 and SB2. The President
               said that he wanted BSGR to invest in the country and not behave
               like the other big companies which talked big but did nothing.

        11.2. Steinmetz understands from Avidan’s statement in the LCIA
               Arbitration that another meeting took place in September or October
               2008 attended by President Conté and Steinmetz, at the President’s
               home in the village of Buramaya outside of Conakry. Steinmetz does
               not recall this meeting, but it is possible that it happened.

  12.   The Claimants plead that Steinmetz attended other meetings with President
        Conté and/or Mme Touré. That is untrue:

        12.1. Vale says that representatives of BSGR “possibly” attended a
               meeting in November / early December 2005 at the President’s
               home, at which the President told the then Minister of Mines,
               Souaré, to facilitate BSGR’s investment in Guinea (paragraph 40).
               In the LCIA Arbitration, it was alleged that Steinmetz was one of
               those who “possibly” attended, but it is noted that this is not pleaded
               in the Particulars of Claim. If Vale maintain that Steinmetz attended,
               or possibly attended, this meeting, then it is denied. It is not known

                                          5
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 7 of 87




               if Cilins attended this meeting, but if he did, he did not do so on
               behalf of, or authorised by, BSGR or Steinmetz.

        12.2. Vale alleged in the LCIA Arbitration that a meeting took place on 6
               February 2006 attended by President Conté and Steinmetz, and
               arranged by Mme Touré. Vale alleged that at this meeting Steinmetz
               offered Mme Touré a 5% interest in BSGR ProjectCo (LCIA Award,
               para. 194). It is noted that, faced with evidence to the contrary,
               Vale’s Particulars of Claim make no reference to this meeting. If
               Vale maintain that Steinmetz attended this meeting and/or offered a
               5% interest to Mme Touré, that is categorically denied.

        12.3. It was alleged in the LCIA Arbitration that Mme Touré signed a
               Memorandum of Understanding between BSGR and Matinda in a
               meeting with Steinmetz and others on 20 June 2007 (in reliance on
               para. 17 of the statement of Mme Touré). That is not true. There was
               no such meeting, nor was any document signed by Steinmetz or any
               BSGR company with Mme Touré. It appears, again, that this
               allegation is no longer pursued by Vale.

        12.4. Steinmetz did not join a meeting by telephone in early 2008 with
               Mme Touré at which Mme Touré was asked for her assistance to
               secure rights over SB1 and SB2 (paragraph 48.7). This is based on
               the statement of Mme Touré, at para. 18 of her statement. It is untrue.

        12.5. Vale alleges that in “c. February 2008”, Steinmetz flew to Guinea to
               discuss with President Conté the possibility of the “BSGR Group”
               being granting mining licences over SB1 and SB2 (paragraph 48.6).
               If this meeting is different to the one held in the grounds of the
               Presidential palace, referred to at paragraph 11.1 above, it is denied.

        12.6. Vale alleged in the LCIA Arbitration that a meeting took place
               between February and July 2008 in Dubreka with President Conté
               and Mme Touré, attended by Steinmetz, Avidan and others, at which

                                          6
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 8 of 87




               Steinmetz gave the President a diamond encrusted car and offered
               the President money (Vale’s Statement of Case in the LCIA
               Arbitration para. 161). It is not true that this meeting took place
               either and these allegations are entirely false. Vale appear to have
               also abandoned this allegation.

  13.   To the extent that Avidan or Struik had meetings with Guinean officials,
        those were, to the best of Steinmetz’ knowledge, entirely proper and
        legitimate attempts by BSGR to (i) ensure that people knew about BSGR,
        its track record and experience (including in Simandou North and South);
        (ii) position itself so that when Rio Tinto’s rights were revoked (as appeared
        highly likely given their failure to do anything of substance with them for
        many years), that an application from BSGR would be seen in a favourable
        light; and (iii) ensure that it kept abreast of when SB1 and SB2 would
        become available. It was not a secret nor was it an illegitimate aim that
        BSGR was interested in the potentially very large iron ore deposits at SB1
        and SB2. So were Vale and others. No promises of payment in return for
        influence were made, and nor did Steinmetz authorise or ask that any such
        promises be made.

  14.   In March 2008, at the request of BSGR, Steinmetz led the negotiations,
        together with others, which led to the buy-out of Pentler’s shares in BSGR
        BVI. Pentler could not afford to contribute to the capital requirements of the
        Guinea project. In the circumstances, BSGR did not consider it to be
        commercially sensible or fair for Pentler to keep its full carry. Pentler was
        reluctant to sell its shares, whilst unable to contribute capital to the project.
        This resulted in heated discussions between the parties. The negotiation was
        largely between Steinmetz and Noy. Ultimately the terms were approved by
        BSGR’s board. The following then occurred:

        14.1. The Pentler SPA was entered into, whereby it was agreed that BSGR
               Steel would buy out Pentler’s interest for US$22 million in



                                           7
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 9 of 87




               instalments, with an additional US$8 million if BSGR realised a
               profit of US$1 billion. Equally, if the project ceased operation, no
               payment, or further payment would be due to Pentler.

        14.2. The financial crisis in 2008/2009 led to BSGR failing to make the
               third payment under the Pentler SPA. This led to a substantial
               dispute which escalated to threats of litigation. Pentler and BSGR
               instructed lawyers and this resulted in a Settlement Agreement dated
               25 July 2009, with the involvement of Mr Kavanagh of Skadden
               Arps. This set out new dates for repayment of the balance of the
               instalments.

        14.3. The first payment was made under the Settlement Agreement, but
               not the balance. By this time, it looked like a deal could be done with
               a third party to take a substantial stake in the project, and BSGR
               therefore served a notice under clause 4 of the Settlement Agreement
               effectively to put back the date for payment.

        14.4. Further discussions were held between Steinmetz and Noy, which
               led to agreement on 10 May 2010 that BSGR would pay the balance
               due under the Pentler SPA, i.e. an aggregate sum of US$30 million,
               in full and final settlement.

        14.5. Afterwards, and in light of the deal signed by BSGR with Vale, Noy
               and Pentler claimed additional money, claiming that they were
               deprived of participation in a deal in which their 17.65% stake would
               have earned them hundreds of millions of dollars. They therefore
               made a further attempt to renegotiate in light of the deal done with
               Vale, since Pentler felt they should have got more. In the end, the
               parties agreed on a further payment of US$4.5 million in order to
               avoid any escalation of the dispute. That sum was paid in instalments
               on 5 August 2010 and 22 March 2011, and was a fraction of what
               had been demanded by Pentler.


                                          8
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 10 of 87




  15.   Those agreements were all entered into openly and with the involvement of
        independent lawyers on both sides.

  16.   In early 2009, as part of the overall relationship with the GoG, BSGR
        ProjectCo worked alongside the relevant government officials responsible
        for mining projects, including the Minister of Mines, Thiam. Steinmetz
        advised when requested or necessary. This was to ensure contact between
        BSGR, as investor, and the GoG and was part of Steinmetz’s ambassadorial
        role for the group and consistent with Steinmetz’s role in all of the BSGR’s
        and its related companies’ activity worldwide. The allegations that Thiam
        was given gifts or other financial benefit in exchange for promoting BSGR’s
        interests are nonsense:

        16.1. BSGR paid for certain flights for Thiam, where he was travelling at
               BSGR’s invitation. Steinmetz understands that payment of travel
               expenses in this way was both standard in the industry and compliant
               with local law. It is noted that in or around 2006 and 2010 Vale did
               precisely the same thing in respect of the travel arrangements of a
               Guinean governmental delegation.

        16.2. Thiam attended Steinmetz’s daughter’s wedding in Israel. He was
               one of at least 500 guests. The invitation, out of courtesy, had been
               made to the President who could not attend, but sent Thiam in his
               place.

        16.3. Thiam did not receive money from BSGR to pay for properties in
               New York. He did not receive that money or any money at all from
               BSGR, or Steinmetz or from any entity associated with either
               Steinmetz or BSGR.

  17.   In March 2012, there was a failed attempt to blackmail BSGR by producing
        forged contracts between BSGR and Mme Touré / Matinda (referred to
        further below). Following that, Noy told Steinmetz that Pentler would make
        efforts to seek to persuade Mme Touré to tell the truth and withdraw the

                                         9
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 11 of 87




        untrue allegations she was making. This is apparently what led to Cilins’
        trip to the USA to see Mme Touré. To be clear:

        17.1. Steinmetz did not offer money, through Cilins, or in any other way,
               for Mme Touré to sign a further statement or to destroy documents.

        17.2. Cilins did not travel to the USA on Steinmetz’s or BSGR’s
               instructions, or with their authority.

        17.3. Cilins was not authorised by Steinmetz or BSGR in any capacity
               whatsoever.

        17.4. Cilins’ reference to Steinmetz in his meetings with Mme Touré was
               apparently an attempt to persuade Mme Touré that Cilins’ approach
               was sought or authorised by Steinmetz. That was untrue. Cilins
               himself confirmed that in witness evidence given in the LCIA
               Arbitration.

  18.   As for the joint venture negotiations with Vale, Steinmetz played a major
        role in the headline commercial negotiations, though that always remained
        subject to the board’s approval, as he made clear to Vale several times.

  19.   Whilst Steinmetz was aware of the FCPA due diligence process, he was not
        involved in the preparation of the detail of that process. As far as he was
        aware the due diligence documentation was a matter being handled by
        personnel within BSGR with the relevant first-hand knowledge under the
        supervision of BSGR’s lawyers at Skadden. From time to time, Steinmetz
        attended meetings/calls with Skadden which dealt solely with commercial
        matters. The only document relating to the due diligence which Steinmetz
        recalls is the Steinmetz ABL Certificate which he personally signed, after
        having taken advice on its contents from Skadden.

  20.   During one of the discussions with Skadden on commercial matters,
        Steinmetz recalls a short deliberation about whether the Pentler relationship
        required disclosure within the due diligence process that had been agreed


                                          10
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 12 of 87




        between the parties. Skadden knew the relationship BSGR had with Pentler
        because they had advised on the dispute over the Pentler SPA. Skadden’s
        advice was that BSGR did not have to disclose the relationship and this
        advice was followed.

  21.   Pentler was a former shareholder in the business. This fact was not
        responsive to the due diligence questionnaires which Vale sent to BSGR. In
        any event, the existence of a minority shareholder in the business was a
        matter of record from the accounts, which was in the due diligence
        dataroom. Steinmetz understands from information acquired during the
        course of the LCIA Arbitration that Monteiro of Vale, and Tchelet of BSGR
        discussed the 17.65% minority shareholding, but Monteiro never asked him
        to identify the shareholder. Vale never asked for any document relating to
        the US$22 million purchase of the minority shareholding, even though they
        were aware of it.

  22.   Steinmetz had no involvement with Bah or Mme Touré.

        22.1. Steinmetz does not specifically recall being told about attempts
               made by Bah and Mme Touré to blackmail BSGR, which he now
               understands were dealt with by BSGR’s lawyers. As Steinmetz now
               knows, Mme Touré had withdrawn her claims and agreed to destroy
               invented documents attached to her blackmail attempt, only later to
               withdraw her withdrawal.

        22.2. Steinmetz does not recall having heard of Mme Touré until March
               2012, when forged contracts between her / her company, Matinda,
               and BSGR were produced as part of another blackmail attempt. Once
               again, Mme Touré withdrew her allegations. BSGR took advice
               from Ken Macdonald QC, the former Director of Public
               Prosecutions in the UK, on whether the blackmail attempts should
               be reported to the criminal authorities.




                                         11
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 13 of 87




  23.   Neither Steinmetz nor anyone associated with BSGR is, was or has been
        involved in any corruption, bribery or unlawful activity.

  24.   It is noted that in an order dated 30 March 2020 the Conakry Court of Appeal
        in Guinea recorded the fact that the public prosecutor in Guinea had decided
        to withdraw criminal proceedings which it had started against Mme Touré,
        I.S. Touré, Mahmoud Thiam and others in respect of allegations of bribery,
        stating that: “this withdrawal implies that following the investigations into
        the case brought before the court, the Public Prosecutor’s Office has no
        evidence that could lead the court to convict the defendants”. In the
        premises, the Court of Appeal inferred from the withdrawal of the
        prosecution that there was insufficient evidence to show corruption on the
        part of those individuals with respect to BSGR and its associated entities.

  25.   The Steinmetz ABL Certificate was true when Steinmetz signed it and
        remains true today.




                               APPLICABLE LAW

  26.   All of Vale’s claims against Steinmetz are governed by New York law, not
        English law:

        26.1. The law applicable to each of Vale’s claim is governed by Art. 4(1)
               of Rome II (Regulation (EC) No 864/2007 on the law applicable to
               non-contractual obligations, “Rome II”).

        26.2. Pursuant to Art. 4(1) of Rome II, the law applicable to a non-
               contractual obligation arising out of a tort or delict is the law of the
               country in which the damage occurs. This is irrespective of the
               country in which the event giving rise to the damage occurred or the
               country in which the indirect consequences of that damage occurred.




                                         12
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 14 of 87




        26.3. Art. 2(1) defines “damage” as any consequence arising out of the tort
               or delict.

        26.4. In respect of (i) a claim for funds paid in reliance on fraudulent
               misrepresentation, and/or by reason of an unlawful means
               conspiracy, and/or (ii) a proprietary claim for return of funds paid by
               reason of such fraudulent misrepresentation and/or an unlawful
               means conspiracy, damage for the purposes of Art. 4(1) will be
               suffered by a claimant in the country where the account from which
               payment of those funds was made is located.

        26.5. The initial payment of US$500 million and all, or substantial
               portions of, the alleged subsequent payments made between 2010
               and 2015 by Vale to BSGR were paid from an account in New York.
               Vale alleges that it made those payments in reliance on the
               Defendants’ purported misrepresentations, alternatively by reason of
               an unlawful means conspiracy, and in respect of which it claims that
               the Initial Consideration is held on constructive trust for which
               claims a proprietary remedy.

        26.6. In the premises, the law of the country in which the damage occurred
               is the law of the USA, and more specifically New York law.

  27.   Since Vale has pleaded no reliance on New York law, and save in respect
        of limitation addressed at paragraphs 38 to 42 below to which New York
        law is pleaded, Steinmetz responds to the Particulars of Claim by reference
        to the law relied on by Vale, i.e. English law. He does so without prejudice
        to the matters set out in the previous paragraph. Further, to the extent that
        Vale subsequently seeks to rely on New York law, Steinmetz reserves his
        right to plead to the same.




                            CLAIMANT’S OVERVIEW


                                         13
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 15 of 87




  28.   Steinmetz pleads as follows to the “Overview” section of the Particulars of
        Claim (paragraphs 1 to 11).

  29.   Paragraphs 1 to 3 are admitted.

  30.   Save that no admissions are made as to the subsequent payments exceeding
        US$746 million alleged at paragraph 4, paragraph 4 is admitted.

  31.   As to paragraph 5:

        31.1. It is denied that Steinmetz made any fraudulent misrepresentations.

        31.2. At no material time did Steinmetz understand that Cilins, Boutros,
               Pentler or Thiam served relevantly as agents, intermediaries or
               consultants, whether in obtaining the Mining Licences or otherwise.

  32.   As to the example set out at paragraph 6, if the Claimants rely upon the
        matters set out in that paragraph to allege wrongdoing against Steinmetz,
        such wrongdoing is denied.

  33.   As to paragraph 7:

        33.1. The first sentence is denied. Steinmetz is not the principal ultimate
               beneficiary of the “BSGR Group” (as defined by the Claimants at
               paragraph 28). Furthermore, Steinmetz is a discretionary beneficiary
               of Balda, a Liechtenstein Foundation, but does not have any
               entitlement as such until the Foundation Council elects to make a
               distribution.

        33.2. Steinmetz does not plead to whether the Second to Sixth Defendants
               were “senior executives”, since those Defendants are serving their
               own Defences.

        33.3. It is denied that the Second to Sixth Defendants were rewarded,
               handsomely or otherwise, by way of recognition for playing a part
               in inducing Vale to enter into the JVA and the SHA.


                                          14
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 16 of 87




  34.   In so far as it concerns Steinmetz, paragraph 8 is denied for the reasons set
        out more fully below. Otherwise, no admissions are made as to paragraph
        8.

  35.   As to paragraph 9:

        35.1. it is not admitted that the GoG’s real reason for revoking the Mining
               Licences was because they had been procured by bribery;

        35.2. it is denied that the Mining Licences had in fact been procured by
               bribery by BSGR or its related companies;

        35.3. otherwise it is admitted.

  36.   As to paragraph 10:

        36.1. It is denied that Steinmetz made any fraudulent misrepresentations,
               that he held the requisite intention to deceive, or that the Claimants
               relied on, or induced to act by, any representations made by him.

        36.2. Vale’s due diligence process, in the context of which Steinmetz
               made the representations in question, was a sham, in that Vale did
               not care whether the representations made in the context of that due
               diligence process were true or not. Alternatively, if the Court finds
               that the representations were false, which is denied, Vale knew that
               was the case. Accordingly, Vale was not induced by those
               representations to enter into the JVA or the SHA or to make and/or
               procure payments pursuant to the JVA and SHA. Ultimately Vale
               sought to rescind the JVA and SHA for commercial reasons rather
               than by reason of any alleged misrepresentations.

        36.3. It is denied that Steinmetz was party to any conspiracy.

        36.4. Otherwise, no admissions are made as to paragraph 10.




                                          15
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 17 of 87




  37.   Paragraph 11 is denied. Steinmetz repeats his denial that he made any
        fraudulent misrepresentation and for that reason (without limitation) denies
        that the Claimants enjoy any proprietary claim as against him, which claim
        is (as with all claims) in any event statute-barred.




                                       LIMITATION

  38.   The entirety of the claims against Steinmetz are statute-barred:

        38.1. as a matter of New York law, pursuant to New York Civil Practice
               Law and Rules (“N.Y. C.P.L.R.”) section 213(8) (McKinney 2004);
               and

        38.2. as a matter of English law, under the Limitation Act 1980 (“the 1980
               Act”).

  Statute of Limitations as a matter of New York Law

  39.   A civil claim for fraudulent misrepresentation or fraudulent inducement
        under New York law must be commenced within the greater of six years
        from the date the cause of action accrued or two years from the time the
        claimant, or the person under whom the claimant claims, discovered the
        fraud, or could with reasonable diligence have discovered it: N.Y. C.P.L.R.
        section 213(8) (McKinney 2004).

  40.   Vale’s claim for fraudulent misrepresentation is time barred as a matter of
        New York law, in that:

        40.1. Vale’s Claim Form was issued on 3 December 2019.

        40.2. Vale discovered the alleged fraud, or could with reasonable
               diligence have discovered it, more than 2 years prior to 3 December
               2019. In that regard, Steinmetz relies on the facts and matters
               pleaded at paragraph 44.5 below.


                                          16
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 18 of 87




        40.3. For those reasons, Steinmetz’s primary position is that the cause of
               action accrued on 30 April 2010. To the extent that Steinmetz’s
               primary position is not accepted, it is averred that the letters and
               matters referred to at paragraph 44.5(v) below put Vale on notice of
               the alleged fraud, or enabled them with reasonable diligence to
               discover the same on or before 2 December 2017.

  41.   As for Vale’s claim in conspiracy:

        41.1. New York law does not recognise an independent cause of action
               based upon a civil conspiracy to commit a tort. Instead, under New
               York law, a claimant must first establish a primary tort.

        41.2. A claim for civil conspiracy will be time-barred if the primary tort
               on which it is based is time-barred.

        41.3. The relevant statute of limitations in respect of Vale’s claim in
               conspiracy    is   the   statute   of   limitations   for    fraudulent
               misrepresentation or fraudulent inducement (which is the same).

        41.4. In the premises, Vale’s conspiracy claim is time-barred under New
               York law for the same reasons as those set out at paragraph 40 above.

  42.   As for Vale’s proprietary claim:

        42.1. New York law does not recognise a separate cause of action akin to
               a proprietary claim. Rather, contractual rescission and the return of
               the consideration paid for the contract is a remedy available to a
               claimant.

        42.2. The relevant statute of limitations is therefore that which relates to
               the underlying tort. In respect of Vale’s proprietary claim, that is the
               statute of limitations for fraudulent misrepresentation or fraudulent
               inducement (which, as noted above, is the same).




                                           17
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 19 of 87




        42.3. In the premises, Vale’s proprietary claim is time-barred under New
                  York law for the same reasons as those set out at paragraph 40 above.

  Limitation as a matter of English Law

  43.   As a matter of English law, Steinmetz pleads as follows.

  44.   As   to     the     Claimants’    claims   against   Steinmetz   in   fraudulent
        misrepresentation and conspiracy (which latter claim is contingent on the
        claim in fraudulent misrepresentation):

        44.1. As noted above, the Claimants’ Claim Form was issued on 3
                  December 2019.

        44.2. The primary limitation period is six years under section 2 of the 1980
                  Act.

        44.3. That limitation period can be extended under section 32 of the 1980
                  Act until such time as the Claimants discovered the fraud,
                  concealment or mistake (as the case may be), or could with
                  reasonable diligence have discovered such matters.

        44.4. Steinmetz avers that the Claimants either did discover the essential
                  facts underlying their claims against him more than six years prior
                  to 3 December 2019, or could with reasonable diligence have done
                  so.

        44.5. In particular:

                  (i) Steinmetz relies on the matters set out at paragraph 194 below,
                         as evidencing the matters set out at paragraph 44.4 above.

                  (ii) Vale and/or their representatives commissioned a report by
                         Nardello & Co LLP as part of Vale’s due diligence, headed
                         “Report to Clifford Chance LLP Re: Beny Steinmetz and BSG
                         Resources Ltd” (the “Nardello Report”). The Nardello Report,


                                              18
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 20 of 87




                  which is undated but is believed to have been provided to Vale
                  in around February / March 2010 before the JVA was signed,
                  and which Vale shared with the GoG on 12 April 2013, stated,
                  inter alia, that based on an investigation report: (a) BSGR was
                  close to the “Conté clan”; (b) I.S. Touré was in charge of
                  external relations for BSGR in Guinea and is a brother of Mme
                  Touré, the fourth wife of President Conté; and (c) Mr Avidan
                  was working with IS Touré to manage “the transition” of
                  BSGR’s development at Simandou.

              (iii) Further, the Claimants were possessed of all of the Initial DD
                  Questionnaire, the Supplemental DD Questionnaire and the
                  Steinmetz ABL Certificate (containing the core representations
                  relied upon as against Steinmetz) as of end of April 2010 at the
                  latest.

              (iv) Accordingly, Steinmetz’s primary position is that the Claimants
                  knew the essential facts underlying their claims as at 30 April
                  2010.

              (v) In any event, the Claimants were put on notice of the alleged
                  factual basis for their claim that the relevant representations
                  were false by as early as (i) receipt of a letter dated 30 October
                  2012 (which letter Steinmetz infers came to the Claimants’
                  notice on or about the same date) from the Technical
                  Committee; (ii) a meeting on 12 April 2013 in Paris between
                  Vale and its lawyers and the lawyers to the GoG, DLA Piper, at
                  which Vale was shown evidence of BSGR’s alleged corruption
                  in relation to the acquisition of the Mining Rights, and several
                  further meetings in and around April 2013 between Vale and the
                  GoG and/or their representatives at which information was
                  shared on a common interest basis in order to assist Vale in



                                       19
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 21 of 87




                   making claims arising out of the alleged corruption; (iii) the
                   arrest of Cilins in the US on 14 April 2013, and the issuing the
                   following day of a press release referring to Mme Touré and
                   President Conté; and/or (iv) receipt of a letter dated 7 May 2013
                   (which Steinmetz infers came to the Claimants’ notice on or
                   about the same date) from the Technical Committee.

               (vi) The letter dated 30 October 2012 in particular contained details
                   of the bribery and alleged corruption on the parts of Mme Touré,
                   I.S. Touré and Mr Thiam now relied upon by the Claimants as
                   ultimately     founding     their     claims     in    fraudulent
                   misrepresentation. At the meeting on 12 April 2013, Steven
                   Fox, the investigator acting for the GoG, gave a presentation to
                   Vale on the evidence allegedly substantiating the matters set out
                   in the 30 October 2012 letter.

               (vii) To the extent that Steinmetz’s primary position is not accepted,
                   it is averred that both of the said letters and the above matters
                   either put the Claimants on notice of the essential facts
                   underlying their claims against Steinmetz, or enabled them with
                   reasonable diligence to discover the same on or before 2
                   December 2013.

  45.   As to the Claimants’ proprietary claim against Steinmetz:

        45.1. The primary limitation period is six years under section 21(3) of the
               1980 Act.

        45.2. The Claimants found their proprietary claim against Steinmetz on
               the alleged receipt of traceable proceeds of the US$500 million by
               him made by BSGR, Nysco and/or Balda “in and after 2010”.

        45.3. The Claimants’ cause of action in relation to their proprietary claim
               against Steinmetz was complete as of the date on which sums were


                                         20
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 22 of 87




                  allegedly received by Steinmetz, which derived from monies paid by
                  the Claimants pursuant to the JVA (and not, as the Claimants appear
                  to contend, on the date on which the JVA was first rescinded).

        45.4. In the premises, the Claimants’ proprietary claim against Steinmetz
                  has been statute-barred since in or about 2016.

        45.5. Alternatively, the claim is time-barred by the doctrine of laches, so
                  that it would be unconscionable now for the Claimants to be
                  permitted to enforce their alleged rights.




                                SECTION A: PARTIES

  The Claimants

  46.   As to paragraph 12, the first and second sentences are admitted. Otherwise
        it is not admitted.

  47.   As to paragraphs 13 and 14, no admissions are made.

  The Defendants

  48.   As to paragraph 15 (concerning Steinmetz):

        48.1. The first and second sentences are admitted save that Steinmetz’s
                  indirect interest in BSGR is as set out above at paragraphs 4 and 5
                  above.

        48.2. The third sentence is denied.

                  (i) An accurate summary of Steinmetz’s relationship with BSGR is
                      set out at paragraphs 4 and 5 above.

                  (ii) It is not accurate to characterise the companies referred to as a
                      group of companies, or that Steinmetz founded the “BSGR
                      Group”. Paragraph 53.2 below is repeated.


                                            21
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 23 of 87




  49.   As to paragraph 16 (concerning Balda):

        49.1. Paragraph 16.1 is admitted.

        49.2. As to paragraph 16.2:

               (i) Steinmetz was at all material times an adviser to Balda. If the
                   word “presented” is intended to imply that Steinmetz was
                   anything other than an adviser, that is denied.

               (ii) The second sentence is denied. Steinmetz did not control all
                   material decisions relating to BSGR or to any other entity
                   identified in Appendix 1 to the Particulars of Claim. An accurate
                   summary of Steinmetz’s relationship with Balda and BSGR is
                   set out at paragraphs 4 and 5 above.

  50.   As to paragraph 17:

        50.1. The first sentence is denied. Steinmetz is a discretionary beneficiary
               of Balda but it is denied that this made him the principal beneficiary
               of the US$500 million paid to BSGR under the JVA, which was a
               sum paid to BSGR.

        50.2. The second sentence is embarrassing for want of particularly as to
               what payments are being referred to. Steinmetz is unable to plead to
               it because of that want of particularity, and because the ultimate
               destination of the said $500 million is the subject of a tracing
               exercise which is being carried out by other Defendants, but which
               Steinmetz himself is unable to carry out because he is not in
               possession of all of the documents necessary to carry out that
               exercise.

  51.   As to paragraph 18:

        51.1. It is admitted that Steinmetz signed the Steinmetz ABL Certificate,
               but it is denied that the LCIA Tribunal considered or determined


                                         22
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 24 of 87




               whether Steinmetz had made any fraudulent misrepresentations in
               the Steinmetz ABL Certificate.

        51.2. In any event, the Tribunal made the Award following an evidential
               hearing in which BSGR did not participate at all. Moreover, the
               claim (and the Award) was made against BSGR only and not against
               any of the Defendants (including Steinmetz), who were not party to
               the LCIA Arbitration and had no right to be (and were not)
               represented in those proceedings. In these circumstances, the Award
               is not probative of any claim made by Vale in these proceedings and
               the findings made by the Tribunal in the Award are irrelevant to
               these proceedings.

        51.3. It is admitted that Steinmetz is currently facing criminal charges in
               Switzerland. Steinmetz denies those charges. Those charges resulted
               from an investigation instigated at the request of the GoG, and that
               related charges in Guinea have been withdrawn, as set out at
               paragraph 24 above.

  52.   As to the vague allegation in paragraph 19 that Cramer is a close associate
        of Steinmetz, this is not admitted. Regarding Cramer’s role in the Vale deal,
        as pleaded in paragraph 20 of the Particulars of Claim, Steinmetz’s
        recollection is that Cramer’s role was limited to negotiating a couple of
        financial issues in respect of the joint venture, and approving the final
        transaction as part of the full board on 28 April 2010. Otherwise, paragraphs
        19 to 27 relate to the Second to Eighth Defendants respectively and, as such,
        are not pleaded to by Steinmetz.

  Other Key Companies and Individuals

  53.   As to paragraph 28:

        53.1. It is not clear what is meant by “complex” and so the first sentence
               is not admitted.


                                           23
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 25 of 87




        53.2. The second sentence is denied. It is not correct to refer to the “BSGR
               Group” in respect of the entities identified in the schedules at
               Appendix 1 to the Particulars of Claim. Appendix 1 identifies a
               number of entities including Balda, Nysco and Pentler which were
               not related to BSGR in any group sense. Further, it is not appropriate
               for the Particulars of Claim to use the term “BSGR Group” when
               what is and should be identified is the specific company to which
               reference is being made.

  54.   As to paragraph 29, it is denied that Mme Touré was the fourth wife of
        President Conté. Neither Vale nor the GoG in the LCIA or ICSID
        proceedings adduced sufficient evidence to demonstrate that Mme Touré
        was married to President Conté.

  55.   As to paragraph 30 (concerning Pentler):

        55.1. It is admitted that Pentler is a BVI company.

        55.2. It is denied that Pentler was a vehicle through which Mme Touré
               held a 5% interest in BSGR BVI, or that she did hold such an interest
               in BSGR BVI. Steinmetz notes that the Claimants’ pleaded position
               is that Mme Touré never held any shares, through Pentler or
               otherwise, in BSGR BVI (see paragraph 52.2). Steinmetz only
               learned at the beginning of 2008 that Pentler had been given a
               shareholding in BSGR BVI, and has no recollection of hearing Mme
               Touré’s name prior to 2012.

        55.3. It is admitted that Pentler’s shareholders were Noy, Cilins and Lev
               Ran. Steinmetz cannot recall when he first heard about Noy, Cilins
               or Lev Ran, but he never met any of them until 2008.

        55.4. It is admitted that Cilins and Noy are French, and that Lev Ran is
               South African. It is not admitted that Lev Ran was, at “the relevant
               time” (whenever that is said to be) based in South Africa.


                                          24
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 26 of 87




  56.   Paragraph 31 is not admitted. The first time Steinmetz heard of Boutros was
        in the context of legal proceedings in Switzerland in 2014.

  57.   As to paragraph 32:

        57.1. The first and second sentences are admitted. Thiam was the Guinean
               Minister of Mines between January 2009 and 22 December 2010,
               and he was appointed shortly after the death of President Conté.

        57.2. The third sentence is denied:

               (i) Thiam was not an adviser or a consultant for BSGR.

               (ii) Thiam did not receive bribes from BSGR or the ‘BSGR Group’.

               (iii) Thiam did not ‘help’ obtain confirmation from the new regime
                     that the Mining Licences were valid. He did not lobby or
                     otherwise seek on behalf of BSGR to influence government
                     decision-making.

        57.3. As to the fourth sentence:

               (i)   the implication in the words “not the only bribes received” that
                     Thiam received bribes from BSGR or the ‘BSGR Group’, is
                     denied;

               (ii) otherwise it is admitted, but irrelevant.




                     SECTION B: THE MINING LICENCES

  58.   Prior to 2008, Steinmetz was not involved in BSGR’s activities in Guinea
        and had no knowledge of the same. However, in the course of the LCIA
        Arbitration and other legal proceedings, Steinmetz has learned of various
        matters and where Steinmetz is able to admit or deny matters as a result of
        knowledge gained during those proceedings, then he does so in this



                                          25
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 27 of 87




        Defence. In respect of matters prior to 2008 in particular, such admission or
        denial is not by reason of any personal knowledge of those matters.

  Introduction: Guinea and Simandou

  59.   Paragraphs 33 to 35 are admitted.

  The grant of the Mining Licences to the BSGR Group

  60.   Paragraphs 36 is admitted, save that no licences were granted to or held by
        the “BSGR Group”. The Mining Licences were held by BSGR BVI and
        BSGR ProjectCo.

  61.   To the best of Steinmetz’ knowledge, paragraph 37 is admitted, save that:

        61.1. In respect of matters prior to 2008, Steinmetz has no personal
               knowledge of those matters. Paragraph 6 above is repeated.

        61.2. The reference at paragraph 37.5 to 17 July 2007 is believed to be 12
               July. The letter from BSGR ProjectCo asking for research permits
               over SB1 and SB2 is dated 12 July.

        61.3. As regards paragraph 37.6, Rio Tinto’s mining concession was
               revoked by the GoG on 28 July 2008. The GoG said that the
               concession was revoked because of Rio Tinto’s prolonged failure to
               conduct exploration activities. While Rio Tinto was allowed to retain
               some exploration licences in the area, it was required to retrocede
               half of its permit area back to the GoG. As noted below, ultimately
               Rio Tinto was required to give up SB1 and SB2, but allowed to retain
               exploration permits over SB3 and SB4. After the July 2008 Decree,
               the GoG publicly announced that SB1 and SB2 were available for
               exploration and asked for applications from interested parties.

        61.4. As to paragraph 37.7, the application by BSGR ProjectCo was not a
               “renewal” of an application, but an application for SB1, SB2 and



                                         26
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 28 of 87




                SB3 following the public invitation by the GoG for interested parties
                to do so. Other parties also applied.

         61.5. As to paragraph 37.8, further to the July 2008 Decree, on 4
                December 2008, the Council of Ministers ordered the Ministry of
                Mines to withdraw half of Rio Tinto’s concession, corresponding to
                SB1 and SB2. Rio Tinto retained exploration permits over SB3 and
                SB4.




    SECTION C: HOW THE MINING LICENCES WERE OBTAINED BY
                      THE BSGR GROUP BETWEEN 2005-2008

  62.    As to paragraph 38, the opening words are admitted, although this was not
         known to Steinmetz until the beginning of 2008 as he became involved. In
         2008, Steinmetz learned that Pentler had introduced BSGR to Guinea and
         helped set up the operations on the ground in 2006. Otherwise, so far as
         Steinmetz understood, Pentler had no other involvement.

  63.    Paragraphs 38.1 to 38.4 are not admitted.

  64.    Paragraph 38.5 is denied. To the best of Steinmetz’s knowledge, Pentler
         introduced BSGR to Guinea and helped set up the operations on the ground
         in 2006, but conducted no further work for BSGR or the “BSGR Group”.

  The alleged involvement of Pentler, Cilins, Mme Touré et al

  65.    Paragraphs 39 to 42 are not admitted. Paragraphs 40 and 42 refer to “BSGR
         Group representatives” attending a meeting and being transported by a
         presidential helicopter in 2005, without naming the representatives. If it is
         intended to be implied that Steinmetz was one of those representatives, that
         is denied.

  66.    Paragraph 43 is admitted.



                                          27
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 29 of 87




  67.   Paragraph 44 is admitted, save that it is not admitted that Struik ran the
        “BSGR Group’s” business in Guinea “with the help of Cilins”. So far as
        Steinmetz understood it, Pentler’s involvement was limited to the matters
        set out in paragraph 8 above.

  68.   Save that Steinmetz understands from Mr Struik’s evidence in the LCIA
        Arbitration that the BSGR office in Conakry was officially opened in
        September 2006, paragraph 45 is not admitted.

  69.   Paragraphs 46 and 47 are not admitted, as this was before Steinmetz became
        involved in BSGR’s activities in Guinea.

  70.   As to paragraph 48:

        70.1. Paragraph 48 (opening words) and subparagraphs 48.1 to 48.5 are
               not admitted.

        70.2. Paragraph 48.6 is admitted. Sometime after February 2008,
               Steinmetz flew to Guinea to discuss with President Conté the
               progress of Zogota and within this context the President raised the
               possibility of the BSGR Group being granted mining licences over
               SB1 and SB2. President Conté said that the government of Guinea
               was keen to replicate the work that BSGR had done on Zogota in
               SB1 and SB2. This is the meeting described at paragraph 11.1 above
               and 71.2(ii) below.

        70.3. Paragraph 48.7 is denied. Steinmetz did not join any such meeting
               by telephone.

  71.   As to paragraph 49:

        71.1. The opening to paragraph 49 is denied in light of information
               acquired by Steinmetz during the LCIA Arbitration. Steinmetz
               understands that BSGR and the individuals alleged to have signed




                                        28
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 30 of 87




               the 2008 Matinda Contracts stated in the LCIA Arbitration that those
               contracts were forgeries.

        71.2. As to paragraph 49.1:

               (i) Save that in 2008, and as described below, Steinmetz attended
                   one or two meetings with President Conté, the opening words of
                   paragraph 49.1 are not admitted.

               (ii) As to subparagraph (a), it is admitted that a meeting took place
                   at the Presidential Palace. It took place outside. Avidan was
                   present   and   possibly     also   Mme   Touré.   There    were
                   approximately 10 other people there, but Steinmetz did not
                   know any of them. President Conté said that he wanted BSGR
                   to invest in Guinea and not behave like the other big companies
                   which spoke highly about their intentions but did nothing to
                   implement them. It is not admitted that the said meeting was in
                   about April 2008, or that during that meeting the President
                   instructed Soumah to conduct a review into the Rio Tinto
                   concessions because Steinmetz has no recollection of the same.

               (iii) Although Steinmetz has no personal knowledge in respect of
                   subparagraph (b), on the basis of information acquired during
                   the ICSID Arbitration, it is denied.

               (iv) Subparagraph (c) is admitted. Steinmetz arrived in Guinea on
                   20 May 2008 and departed from Guinea on 22 May 2008. The
                   implication that Steinmetz’s visit was linked with the removal
                   from office of Prime Minister Kouyaté or Soumah’s writing to
                   Rio Tinto regarding the withdrawal of the Rio Tinto
                   Concessions is denied.

        71.3. Paragraph 49.2 is admitted.

        71.4. No admissions are made as to paragraph 49.3.


                                           29
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 31 of 87




         71.5. As to paragraph 49.4, Steinmetz does not recall the meeting in
                September or October 2008. In any event, the inference that the
                meeting was arranged by Mme Touré is denied since there is no basis
                for such inference. The third sentence is not admitted.

         71.6. Paragraphs 49.5 to 49.7 are admitted.

  How the Pentler Principals, I.S. Touré and Mme Touré were allegedly paid

  72.    Paragraph 50 is denied. To the best of Steinmetz’s understanding, there was
         to be no remuneration of Pentler Principals, just payment to Pentler itself.
         Steinmetz has no knowledge of any plan or arrangements to remunerate
         others who allegedly provided assistance on the ground in Guinea, or to
         make any payments to Mme Touré.

  73.    As to paragraph 51, it is denied that anything was done to “achieve these
         ends”. Although Steinmetz had no contemporaneous knowledge of the
         purchase of Pentler from Onyx, based on documents disclosed in the LCIA
         Arbitration it is admitted that the Pentler Principals purchased Pentler from
         Onyx on around 14 February 2006.

  74.    Paragraph 51.1 is admitted on the basis that although Steinmetz was not
         involved in the agreement when it was executed, he understands from the
         underlying letter dated 14 February 2006 and from Mr Struik’s evidence in
         the LCIA Proceedings that the agreement between BSGR BVI and Pentler
         was entered into.

  75.    Paragraph 51.2 is not admitted. Save that Steinmetz has seen documents in
         the course of the LCIA Arbitration which correspond with the descriptions
         pleaded of the Pentler-Bah Agreement, the Pentler-Daou Agreement or the
         Touré MoU, Steinmetz has no knowledge of whether those agreements were
         entered into by Pentler or of the circumstances in which they might have
         been entered into.

  76.    As to paragraph 51.3:


                                          30
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 32 of 87




        76.1. The first sentence is admitted.

        76.2. Subparagraphs (a), (b) and (c) are not admitted. Paragraph 75 above
               is repeated.

        76.3. Subparagraph (d) is not admitted. Steinmetz has no knowledge of
               whether payment of US$500,000 was made by BSGR BVI to
               Pentler, or to Bah, I.S. Touré and Daou.

  77.   Paragraph 51.4 is not admitted as the alleged agreement is not within
        Steinmetz’s knowledge, but it is admitted that a document recording such
        an agreement was disclosed in the LCIA Proceedings.

  78.   As to paragraph 51.5, it is admitted that invoices were sent to BSGR in the
        amount stated, but no admissions are made as to whether they were paid.

  79.   As to paragraph 51.6:

        79.1. The first sentence is admitted. Paragraph 74 above is repeated.

        79.2. The second sentence is not admitted. Steinmetz has no knowledge
               of whether Pentler or the Pentler Principals treated Mme Touré as
               holding shares in Pentler. Further, the pleading that Mme Touré was
               “treated” as holding such shares is embarrassing for lack of
               particularity.

        79.3. The third sentence is admitted, although Steinmetz only learned this
               later, during 2008 and save that he makes no admissions regarding
               the date on which Pentler acquired the shares.

  80.   Paragraph 51.7 is not admitted.

  81.   As to paragraph 52:

        81.1. Paragraph 52.1 is admitted, albeit that Steinmetz did not understand
               the 17.65% interest to have arisen out of the BSGR-Pentler
               Milestone Agreement.


                                          31
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 33 of 87




        81.2. Paragraph 52.2 is not admitted. Paragraph 75 above is repeated.
               Further, the pleading that Mme Touré’s “entitlement” to shares in
               Pentler was “recognised” by Pentler and the Pentler Principals is
               embarrassing for want of particularity.

        81.3. As to paragraph 52.3, the first sentence is not admitted. The second
               sentence is admitted, based on the evidence of Mr Tchelet in the
               LCIA Arbitration. Mr Tchelet’s evidence was that Cilins was paid a
               monthly service fee until Avidan was appointed as Country
               Manager, from (he believes) January 2006 until July 2006, in the
               sum of $10,000.

        81.4. Paragraph 52.4 is not admitted. Steinmetz has no knowledge of
               monies received by Bah, I.S. Touré or Daou from Pentler.

  82.   Paragraph 53 is denied, based on information acquired by Steinmetz in the
        LCIA Arbitration. It is noted that BSGR alleged in the LCIA Arbitration
        that the 2008 Matinda Contracts were forgeries.

  83.   Paragraph 54 is admitted:

        83.1. BSGR had asked Pentler to contribute to the funding of the project.
               This was in accordance with Clause 6.2 of the Pentler Shareholders
               agreement entered into between BSGSR Steel, Pentler and BSGR
               BVI dated 19 July 2007. Pentler did not have the resources required
               to meet their contractual obligations to contribute.

        83.2. Steinmetz led the negotiation of the buy-out of Pentler’s shares in
               BSGR BVI in March 2008. The negotiation was with Noy, and this
               was the first occasion that Steinmetz had met Noy. Lev Ran was
               involved in the negotiations to a limited extent. The agreement was
               to buy out Pentler’s interest for US$22 million in four instalments:
               US$3 million on 15 April 2008, US$1 million on 15 June 2008,
               US$9 million on 15 April 2009; and US$9 million on 15 April 2010.


                                         32
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 34 of 87




               The reason for this structure was that BSGR wanted to load the deal
               for the latter part of the payment schedule when the project may have
               been revenue-generating or at least closer to revenue generating, or
               BSGR may have secured third party investment. Furthermore, if the
               project ceased operation for any reason, no payment, or further
               payment if any had been made already, would be due to Pentler.

        83.3. Steinmetz’s recollection is that clause 6 of the Pentler SPA was
               designed to keep Pentler “onside” in the event that relevant business
               opportunities arose in the future and to prevent Pentler from assisting
               a competing business. Steinmetz did not regard Pentler as anything
               other than shareholders in BSGR BVI.

  84.   Paragraph 55 is admitted. The third payment, of US$9 million, due on 15
        April 2009 was not paid. BSGR was facing liquidity issues due to the
        financial crisis and worldwide recession. Pentler instructed lawyers and
        there was a heated exchange of correspondence and meetings between
        Pentler’s lawyers and BSGR’s lawyers, Skadden. This was resolved in the
        2009 BSGR/Pentler Settlement.

  85.   The 2009 BSGR/Pentler Settlement recited the fact that the parties had
        agreed the price of US$22 million for Pentler’s shares and that the first
        US$4 million had been paid, and set out new dates for payment of the
        balancing instalments of US$18 million:

        85.1. US$4 million was due to be paid within 3 business days. That was
               paid.

        85.2. The balancing payments of US$14 million were not paid in
               accordance with the agreement. By the time of the next payment (31
               December 2009) it looked possible that a deal could be done with a
               third party to take a stake in the project. BSGR therefore served
               notice on Pentler that it was relying on the grace period set out in
               Clause 4 of the settlement agreement, under which Pentler would not

                                         33
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 35 of 87




               enforce non-payment of the 31 December 2009 tranche until 15
               April 2010.

  86.   Following further discussion between Steinmetz and Noy, it was agreed that
        Pentler would receive a further US$22 million, representing the balance of
        $14 million plus the US$8 million bonus envisaged by clause 5 of the
        Pentler SPA. This took the entire amount Pentler received to US$30 million.

  87.   Shortly afterwards, Noy asked for a further payment of US$20 million, as
        Pentler felt that that project as a whole was worth US$5 billion, so Pentler’s
        17.65% was worth in excess of US$700 million. He asked for an additional
        payment of US$19.5 million. BSGR and Pentler eventually agreed on a
        further payment of US$4.5 million. On the basis of that agreement, two
        further payments were made to Pentler: US$3 million on 5 August 2010 and
        US$1.5 million on 22 March 2011.

  88.   Paragraph 56 is denied based on information acquired by Steinmetz during
        the LCIA Arbitration. It is noted that BSGR alleged in the LCIA Arbitration
        that this document was a forgery.

  89.   Paragraph 57 is not admitted because Steinmetz has no knowledge of
        whether or how US$1 million was paid to Mme Touré in late 2009. It is
        noted, however, that BSGR engaged Crowe Howarth to carry out an audit
        of BSGR in 2013. Crowe Howarth concluded that:

               “[N]othing has come to our attention that has caused us to believe,
               in all material respects, that the costs comprising the investment in
               the Project as at December 31, 2012 are not legitimate and justified
               Project’s costs which have been reasonably evidenced by duly
               authorized transaction documents; nor has BSGR, directly or
               indirectly nor have its officers, advisors or employees, been involved
               in corruption or wrongdoing in respect of the Project.”

  90.   As to paragraph 58:


                                         34
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 36 of 87




        90.1. As to paragraph 58.1, it is admitted that Pentler had entered into an
               agreement to sell its interest in BSGR BVI for US$22 million. It is
               not admitted to whose benefit that sum would enure. It is noted that
               on the Claimants’ pleaded case, Mme Touré was not a shareholder
               in Pentler and would not, on that basis, have been entitled to any part
               of the US$22 million.

        90.2. Paragraph 58.2 is denied based on information acquired by
               Steinmetz during the LCIA Arbitration. Steinmetz had no
               involvement with Mme Touré or the alleged payments to her or her
               company, nor does he have any reason to believe that BSGR
               ProjectCo entered into any such agreement or made any payments to
               her. It is noted that in the LCIA Arbitration BSGR and those alleged
               to have signed the 2008 Matinda Contracts maintained that they
               were forgeries.

        SECTION D: 2009/10: HOW THE MINING LICENCES WERE
        CONFIRMED FOLLOWING PRESIDENT CONTÉ’S DEATH

  The Mining Licences are confirmed and extended

  91.   Paragraph 59 is admitted, save that Steinmetz understands the Base
        Convention was signed on 16 December 2009, not 21 December 2009. It is
        noted that the Base Convention was only signed after review of the detailed
        Feasibility Study submitted by BSGR.

  92.   Paragraph 60 is noted.

  Thiam allegedly acted for and was paid by the BSGR Group

  93.   Paragraph 61 denied:

        93.1. Thiam was not acting as a consultant, adviser, intermediary and/or
               representative to the “BSGR Group” at any time.




                                         35
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 37 of 87




        93.2. Thiam did not receive nor was he promised substantial payments
               from the “BSGR Group” at any time or for any purpose.

  94.   Further, it is noted that in the LCIA Arbitration:

        94.1. the Tribunal did not conclude that Thiam was acting as a consultant,
               adviser, intermediary and/or representative to BSGR or any related
               company; and

        94.2. the Tribunal dismissed Vale’s allegations that BSGR bribed Thiam.

  95.   As to paragraph 62:

        95.1. As to paragraph 62.1:

               (i) The first and second sentences are not admitted and Vale is put
                    to proof, including as to who within the “BSGR Group” sought
                    to hold a meeting with Thiam. Steinmetz did not do so.

               (ii) On the basis of knowledge gained by Steinmetz during the
                    LCIA Arbitration, it is admitted that on 15 January 2009 BSGR
                    reimbursed Mr Thiam $8,017 for a flight from Washington to
                    London via Paris and that this was in respect of Fofana’s travel
                    in December 2008.

        95.2. Paragraph 62.2 is admitted.

        95.3. As to paragraph 62.3, it is admitted that a BSGR Group company
               purchased a ticket to France in or around April 2009, although
               Steinmetz has no knowledge as to whether Thiam flew to France
               between 10 and 20 April 2009. This payment was made to BSGR’s
               travel agent, Diesenhaus Unitours, rather than Thiam.

        95.4. Paragraph 62.4 is admitted.

        95.5. As to paragraph 62.5:



                                          36
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 38 of 87




               (i) The first sentence is admitted. BSGR was also engaged in talks
                   with Chinalco at around the same time, and afterwards Baosteel.

               (ii) The second sentence is not admitted.

               (iii) Otherwise it is denied. To the best of Steinmetz’s knowledge,
                   Thiam did not seek to assist the “BSGR Group’s” discussions,
                   nor was he acting as a consultant, adviser, intermediary and/or
                   representative of the BSGR Group.

        95.6. Paragraph 62.6 is denied. On 10 June 2009, Thiam granted BSGR’s
               request to renew the exploration permits for Simandou North and
               South.

        95.7. Paragraph 62.7 is not admitted. Insofar as Thiam sought to cultivate
               business in relation to Guinea’s natural resources he did so on behalf
               of the GoG and not on behalf of BSGR. It is noted that this type of
               activity, to encourage foreign investment in local industry, is typical
               of minsters of mines or energy in countries around the world.

        95.8. Based on documents in the LCIA Arbitration seen by Steinmetz,
               paragraph 62.8 is admitted. But it is denied that Thiam’s
               involvement in negotiations with CIC and/or Baosteel rendered him
               an agent or consultant of, or otherwise acting on behalf of, BSGR.
               Paragraph 93 above is repeated. On 25 November 2009, BSGR paid
               $10,744.66 for Thiam’s flights to Israel and Hong Kong in
               September 2009. The payment in respect of the flight to Israel was
               to attend the wedding of Steinmetz’s daughter, referred to at
               paragraph 16.2 above. This payment was made to BSGR’s travel
               agent, Diesenhaus Unitours, rather than Thiam. Steinmetz
               understands that payment of travel expenses in this way was both
               standard in the industry and compliant with local law. It is noted that
               Vale also paid for travel expenses of Guinean government officials
               in or around 2006 and 2010.

                                         37
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 39 of 87




        95.9. Paragraph 62.9 is admitted.

        95.10. As to paragraph 62.10:

               (i) It is denied that Thiam assisted the “BSGR Group” in the
                   negotiations for the Base Convention with the GoG.

               (ii) It is denied that the emails referred to, to which Steinmetz was
                   not a party, demonstrate that Thiam assisted the “BSGR Group”
                   in its negotiations for the Base Convention with the GoG. They
                   disclose nothing more than legitimate queries by a member of
                   the Commission to the Minister of Mines.

               (iii) Otherwise, it is not admitted because Steinmetz had no
                   involvement in the negotiation of the Base Convention, and has
                   no knowledge about how it was negotiated.

        95.11. Paragraph 62.11 is admitted. Steinmetz believed that the
               reappointment of Thiam as Minister of Mines was positive news
               because Thiam was well placed to deal with international companies
               like BSGR given his Western education and excellent English, his
               background in investment banking having worked at Merrill Lynch
               and UBS, and what appeared to be a genuine sense of patriotism to
               act in the interests of the Guinean people. It is noted that
               representatives of Vale had mentioned to Steinmetz that they
               believed that Thiam was an excellent minister.

        95.12. As to paragraph 62.12:

               (i) It is denied that Thiam assisted the “BSGR Group’s”
                   negotiations with Vale in connection with the JVA. The matters
                   relied on are no more than Thiam doing his job as Minister of
                   Mines and providing the information that would be expected of
                   a Minister of Mines.



                                          38
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 40 of 87




               (ii) Otherwise it is not admitted.

        95.13. No admissions are made as to paragraph 62.13.

        95.14. As to paragraph 62.14, it is admitted that Steinmetz received a letter
               from Thiam in June 2010. The subject line of the covering email was
               “confidential” but it is denied that the letter was marked
               “confidential”. It is understood from Thiam’s evidence in the LCIA
               Arbitration that this letter was sent to dispel rumours that SB1 and
               SB2 were about to be returned to Rio Tinto. Otherwise it is not
               admitted.

        95.15. Paragraph 62.15 is denied:

               (i) The money was paid to CCS was in respect of a Mozambique
                    coal project and BSGR committed money to the deal in good
                    faith. The money was paid by BSGR for an exclusive right to
                    view the due diligence on the project.

               (ii) The money was paid to CCS as owner of the asset. It was not
                    paid to Rajahussen.

               (iii) BSGR was introduced to the project by Thiam, but Steinmetz
                    has no knowledge of any arrangements between Thiam and
                    Rajahussen. Steinmetz has never met or spoken to Rajahussen.

               (iv) Steinmetz did not know that any of the money BSGR paid to
                    access the due diligence would be used for the benefit of Thiam
                    (if this is indeed what happened).

               (v) BSGR was trying to do five deals in the coal sector at the time.
                    Metallurgical coal was the most attractive commodity and
                    Mozambique was the best location. Struik managed a team
                    dealing specifically with coal deals at the time and it was




                                          39
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 41 of 87




                   believed that the Mozambique coal project was a great
                   opportunity.

               (vi) At around the same time Rio Tinto paid c. US$3.7 billion for a
                   similar opportunity adjoining this Mozambique coal project.
                   Vale also invested in a coal project in Mozambique in a similar
                   area, which they considered was worth billions of dollars of
                   investment.

        95.16. As to paragraph 62.16:

               (i) The first sentence is not admitted because Steinmetz has no
                   knowledge of an attempt by Rajahussen to blackmail Thiam.

               (ii) Save that it is admitted that the words cited are from document
                   C-636 in the LCIA Arbitration, the second sentence is not
                   admitted.

               (iii) It is not admitted that the reference to “B” in the emails is a
                   reference to Steinmetz. If the reference to “B” is to Steinmetz,
                   it is denied that the matters quoted from those emails are true.

        95.17. As to paragraph 62.17:

               (i) It is admitted that Thiam was tried and convicted in the United
                   States in respect of unrelated matters. That conviction is of no
                   relevance to the present case, nor is it “similar fact evidence” (to
                   the extent such a concept is applicable to the present
                   proceedings).

               (ii) No admissions are made as to rest of the paragraph. Steinmetz
                   does not have knowledge of the details of the allegations or
                   findings against Thiam.




                                         40
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 42 of 87




                       SECTION E: THE JVA AND THE SHA

  Introduction

  96.    Paragraph 63 is admitted.

  97.    Paragraph 64 is admitted based on Struik’s evidence in the LCIA
         Arbitration, albeit that Steinmetz understands that Vale had made earlier
         approaches to BSGR prior to this approach.

  98.    Paragraph 65 is admitted, save that it is not admitted that the due diligence
         was conducted principally in Johannesburg or that that is where the relevant
         information was kept.

  99.    Paragraph 66 is admitted.

  100.   As to paragraph 67:

         100.1. The first two sentences of paragraph 67 are admitted.

         100.2. Steinmetz admits that terms for the proposed joint venture were
                 reached during the negotiations, but denies that Clifford Chance
                 conducted in-depth due diligence relating to (inter alia) corruption
                 and bribery issues. For reasons set out below, it is averred that Vale’s
                 due diligence process was a sham in that Vale did not care whether
                 the representations being made in the process were true. Steinmetz
                 relies on the following particulars:

                 (i)   The Heads of Terms signed on 19 March 2010 included a
                       deadline of 29 April 2010 to complete the deal.

                 (ii) The SHA was in fact completed on 30 April 2010, within an
                       unusually short period.

                 (iii) The due diligence process was concluded in under six weeks,
                       which is an extremely short period within which to conduct due
                       diligence for a transaction of this nature and size.


                                             41
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 43 of 87




                (iv) Vale completed the transaction before Ernst & Young, Vale’s
                      accountants, had finalised their audit of the target companies.

                (v) Vale pressured Ernst & Young into altering their initial
                      conclusion that BSGR posed a high risk of bribery and
                      corruption.

                (vi) In the interests of completing the transaction by the end of April
                      2010, the parties agreed to limit the scope of the due diligence
                      to include only those companies in which Vale was purchasing
                      an interest, namely BSGR Guernsey and its subsidiaries.

         100.3. The Claimants’ position in the final sentence is noted and pleaded to
                more fully below.

  Steinmetz’s Involvement in the Due Diligence Process

  101.   Whilst Steinmetz was aware of the FCPA due diligence process, he was not
         involved in the preparation of the data room documents or the due diligence
         questionnaires. He was not shown a draft of the proposed responses to the
         Initial or Supplemental DD Questionnaire; nor did he provide any
         instructions or advice regarding the content of the responses; nor were
         enquiries made of him by Clark or anyone else regarding the content of the
         responses.

  102.   As far as he was aware the due diligence documentation was a matter being
         handled by personnel within BSGR with the relevant first-hand knowledge,
         and under the close supervision of BSGR’s lawyers, Skadden. Skadden ran
         the due diligence exercise and spent a significant amount of time on the
         detail of the due diligence process.

  103.   Between 19 March and completion of the transaction, Skadden held
         meetings and phone calls with BSGR management on a regular basis. In
         respect of Steinmetz’s involvement, paragraphs 19 and 20 above are
         repeated.


                                           42
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 44 of 87




  104.   The only document which Steinmetz recalls is the Steinmetz ABL
         Certificate which he signed.

  The Alleged Representations

  The Initial DD Questionnaire

  105.   Paragraph 68 is admitted.

  106.   As to paragraph 69 and 70:

         106.1. Paragraphs 69 and 70 paraphrase certain definitions, questions and
                answers in the Initial DD Questionnaire. Steinmetz will refer to the
                words used in the questionnaire. Further, for the avoidance of doubt,
                it is noted that the definition of “BSG Group” in the Initial DD
                Questionnaire was not the same as the use of the term “the BSGR
                Group” which is otherwise used in the Particulars of Claim (as
                defined at paragraph 28);

         106.2. Further, and without prejudice to the pleading in the preceding
                paragraph:

                (i) As to paragraph 69.5, in respect of Steinmetz it is denied. The
                    response to question B regarding UBOs was that BSGR was
                    fully owned by Balda and that the class of beneficiaries of Balda
                    is Steinmetz and members of his family. It is denied that
                    Steinmetz “ultimately owned and/or controlled the BSG
                    Group”. Steinmetz does not plead in respect of Cramer, Nysco
                    and Balda because they are separately represented in these
                    proceedings.

                (ii) As to paragraph 69.6, it is denied that inquiry was made of
                    Steinmetz and otherwise it is not admitted as Steinmetz has no
                    knowledge of the inquiries made by Clark.




                                            43
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 45 of 87




                (iii) Paragraph 70.1 contains an inaccurate summary of the
                      representation which appears at paragraph A of Section III of
                      the Initial DD Questionnaire and is therefore denied.

  107.   Paragraph 71 (opening paragraph) is denied to the extent it refers to
         Steinmetz:

         107.1. Steinmetz did not approve or adopt the alleged representations as set
                out in the Initial DD Questionnaire. Paragraphs 101 to 104 above are
                repeated.

         107.2. Steinmetz did not provide assistance with completing the Initial DD
                Questionnaire.

         107.3. Steinmetz did not induce, incite, procure, review or approve the
                alleged representations contained in the Initial DD Questionnaire.

  108.   Steinmetz makes no admissions as to paragraph 71 in respect of the other
         Defendants.

  109.   Save that Steinmetz was a discretionary beneficiary of Balda which owned
         Nysco, the owner of BSGR, and was referred to in two of the responses to
         the Initial DD Questionnaire, paragraph 71.1 is denied. In particular:

         109.1. Steinmetz was an adviser to Balda; he did not control all material
                decisions relating to the “BSGR Group”, BSGR or its sale of the
                Shares.

         109.2. Save that he played a major role in the commercial negotiations in
                respect of the joint venture with Vale, he was not the key decision
                maker on the part of BSGR. The decision to approve the terms of the
                transaction was taken by the board of BSGR.

         109.3. Clark did not make any enquiries of Steinmetz when completing the
                Initial DD Questionnaire.



                                           44
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 46 of 87




         109.4. The fact that the Initial DD Questionnaire refers to Steinmetz as a
                beneficiary and adviser of the Balda Foundation does not support the
                assertions set out in paragraph 71.1.

  110.   Save for paragraph 71.8, paragraphs 71.2 to 71.9 concern other Defendants
         and Steinmetz does not plead to them. As to paragraph 71.8, whilst
         Steinmetz was involved in the negotiations of various commercial aspects
         of the JVA and SHA, he was not involved in the drafting or approval of the
         representations set out in the Initial DD Questionnaire.

  111.   As to paragraph 71.10:

         111.1. (i) is not admitted. Steinmetz will rely on the full meaning and effect
                of the JVA, including section 1.8.

         111.2. (ii) to (iv) concern other Defendants and Steinmetz does not plead to
                them.

  112.   Paragraph 71.11 is denied. It is not to be inferred that Steinmetz discussed
         and agreed with any of the other Defendants the answers to be given in the
         Initial DD Questionnaire in advance, and Steinmetz did not do so. Nor did
         Steinmetz approve or adopt those answers.

  The Supplemental DD Questionnaire

  113.   Paragraph 72 is admitted.

  114.   Paragraph 73 is admitted.

  115.   As to paragraph 74:

         115.1. Based on documents from the LCIA Arbitration, it is admitted that
                on 31 March 2010, the BSGR Group effected an internal
                restructuring. Steinmetz has no recollection of the restructuring or of
                having been consulted in respect of the same. In any event,




                                          45
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 47 of 87




                Steinmetz would not normally be involved in corporate structuring
                issues of this type.

         115.2. Otherwise it is denied. Steinmetz did not instigate nor was he
                involved in the restructuring. As far as Steinmetz is aware, there was
                no intention by or among any of the other Defendants to use the
                restructuring as a means to avoid disclosing matters which allegedly
                ought to have been disclosed. It is also noted that Skadden
                specifically advised that Pentler was not required to be disclosed.

  116.   As to paragraph 75:

         116.1. It is denied that the 31 March 2010 Restructuring was carried out on
                the instructions of Steinmetz (whether with the assistance of the
                Second to Eighth Defendants or otherwise), or that that is to be
                inferred. Steinmetz does not plead to the knowledge of the Second
                to Eighth Defendants.

         116.2. Paragraph 75.2 is denied.

  117.   As to paragraph 76:

         117.1. It is denied that Clark made inquiry of Steinmetz, if the same be
                alleged.

         117.2. Otherwise, it is not admitted because Steinmetz was not involved in
                the completion of the Supplemental DD Questionnaire.

  118.   As to paragraph 77:

         118.1. It is denied that Steinmetz “concealed” anything by means of the
                Supplemental DD Questionnaire.

         118.2. Paragraphs 77.1 and 77.2 paraphrase two of the questions and
                answers given in the Supplemental DD Questionnaire. Steinmetz
                will rely on the words used in the document.


                                            46
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 48 of 87




         118.3. As to paragraph 77.1, it is denied that a “legal counsel” called
                Mohammed L Boumbia was mentioned, though reference to a
                Mohammed L. Doumbia, “Local counsel” was made.

         118.4. As to paragraph 77.2, the relevant question refers to “the Liberian
                Project or Project Hills”, not “the Simandou Project or Project Hill”.
                Further, for the avoidance of doubt, it is noted that the definition of
                “BSG Group” in the Supplemental DD Questionnaire was not the
                same as the use of the term “the BSGR Group” which is otherwise
                used in the Particulars of Claim (as defined at paragraph 28).

  119.   As to paragraph 78:

         119.1. It is denied that Steinmetz is responsible for the alleged
                representations. Paragraphs 107 to 112 above are repeated.

         119.2. It is denied that (i) Steinmetz was involved in the March 2010
                Restructuring; or (ii) that it was carried out for the purposes pleaded
                by the Claimants.

         119.3. Subparagraphs 78.2 to 78.4 relate to other Defendants and Steinmetz
                does not plead to them.

  The Alleged 8 April Representations

  120.   Paragraphs 79 and 80 are not admitted because Steinmetz was not present
         at the FCPA Interview.

  121.   As to paragraph 81:

         121.1. It is denied that Steinmetz is responsible for the alleged
                representations. Paragraph 119 above is repeated.

         121.2. Paragraph 81.1 is not admitted. Steinmetz was not party to the
                alleged email.




                                          47
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 49 of 87




         121.3. Paragraph 81.2 is not admitted. Steinmetz was not involved in the
                  FCPA Interview, or in the Initial and Supplemental DD
                  Questionnaires. Neither Vale nor its lawyers, Clifford Chance,
                  required that Steinmetz give an FCPA interview. It is inferred that
                  this was because neither Vale nor Clifford Chance considered that
                  Steinmetz had relevant knowledge.

  The Steinmetz ABL Certificate

  122.   Paragraph 82 is admitted, save that Steinmetz had no knowledge at the time
         that the Steinmetz ABL Certificate used the same definition of ‘Government
         Official’ as contained in the DD Questionnaires.

  123.   Paragraph 83 paraphrases certain matters stated in the Steinmetz ABL
         Certificate. Steinmetz will rely on the words of the certificate.

  124.   Paragraph 84 concerns the other Defendants and Steinmetz does not plead
         to it.

  The Clark ABL Certificate

  125.   Paragraphs 85 and 86 are not admitted because Steinmetz has no knowledge
         of the circumstances in which the Clark ABL Certificate came to be
         executed or its contents.

  126.   As to paragraph 87:

         126.1. It is denied that Steinmetz is responsible for the alleged
                  representations. Paragraph 119 above is repeated.

         126.2. As to paragraph 87.1, is denied that the Clark ABL Certificate was
                  reviewed by Steinmetz prior to its execution.

         126.3. As to paragraph 87.2, it is denied that the Clark ABL Certificate
                  refers to the knowledge of Steinmetz. Steinmetz is neither a director,
                  employee nor a person acting on BSGR’s behalf.


                                            48
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 50 of 87




         126.4. As to paragraph 87.3:

                (i) It is admitted that Clark executed the JVA and SHA on 30 April
                    2010.

                (ii) It is admitted that the JVA contained warranties in Schedule 4.
                    Steinmetz will rely on the full terms and effect of those
                    warranties.

                (iii) It is admitted that the JVA stated that the knowledge and
                    awareness of BSGR for the purposes of the JVA included the
                    knowledge of Steinmetz, Struik, Avidan and Tchelet, but it is
                    denied that this results in Steinmetz being responsible for the
                    representations made in the Clark ABL Certificate.

                (iv) Otherwise, it is not admitted as Steinmetz was not involved in
                    the Clark ABL Certificate.

         126.5. As to paragraph 87.4, (i) and (ii) are not admitted because Steinmetz
                was not involved in the said approvals. As to (iii), it is denied that
                the ‘transactional documents’ were executed on instructions from
                Steinmetz albeit his advice was sought by BSGR before execution.

         Further London Meetings

  127.   As to paragraph 88:

         127.1. It is admitted that Steinmetz attended certain of the meetings in
                London regarding negotiations for the JVA and SHA. Otherwise the
                opening to paragraph 88 is not admitted as Steinmetz cannot speak
                to the meetings that he did not attend. As to the final sentence,
                Steinmetz pleads as set out below.

         127.2. Paragraphs 88.1 concerns an alleged representation made by
                Tchelet, Avidan and Cramer, and is not pleaded to by Steinmetz.



                                          49
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 51 of 87




         127.3. As to paragraph 88.2, Steinmetz has no recollection of making the
                  said representation and Vale is put to proof that the representation
                  was made, the words used, and exactly when and where it was
                  allegedly said. If Steinmetz did say those words, they are consistent
                  with what he believed to be true then and now.

         127.4. Paragraphs 88.3 concerns an alleged representation made by Avidan,
                  and is not pleaded to by Steinmetz.

  128.   Paragraph 89 concerns alleged representations made by Tchelet and
         Cramer, and is not pleaded to by Steinmetz.

  129.   As to paragraph 90:

         129.1. The first sentence is denied. Steinmetz is not responsible for the
                  alleged representations. Paragraph 119 above is repeated.

         129.2. The second sentence is not admitted. Steinmetz has no knowledge
                  of and was not involved in the making of the alleged representations
                  in the Initial and Supplemental DD Questionnaires, at the FCPA
                  Interview or in the Clark ABL Certificate.

  Other matters

  130.   As to paragraph 91, it is admitted that the representations made in the
         Steinmetz ABL Certificate (namely the Sixth Corruption Representation)
         was made with the intention that Vale should rely upon it so as to enter into
         the JVA and SHA, though, as is now known, Vale did not in fact rely on the
         same (see paragraphs 193 to 199 below). No admissions are made as to the
         balance of paragraph 91.

  131.   Paragraph 92 is denied. Steinmetz made no implied representations.

  The terms of the JVA and SHA




                                           50
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 52 of 87




  132.   Steinmetz will also rely upon the JVA and SHA at trial for their full terms
         and true effect. In so far as it accurately summarises parts of the JVA and
         SHA, paragraph 93 is admitted.

  Completion of the JVA and SHA

  133.   Paragraph 94 is admitted.

  Further payments made by Vale pursuant to the JVA and SHA

  134.   Paragraph 95 is not admitted. It is noted that Vale avers that it continued to
         advance monies to the joint venture after it was aware of the circumstances
         giving rise to the present claims. Vale were apparently content to make
         further investments in respect of an asset which they assert was obtained
         illegally. Steinmetz will also rely on this as appropriate in respect of failure
         by Vale to mitigate its losses.




     SECTION F: ALLEGED PAYMENTS TO THE DEFENDANTS AND
                 FACILITATORS AFTER THE JVA AND SHA

  Alleged bonus payments made to the Second to Sixth Defendants

  135.   As to paragraphs 96 to 98.1:

         135.1. Steinmetz admits that BSGR made bonus payments to various
                individuals.

         135.2. Steinmetz has no recollection of the amounts of the bonus payments
                to each individual, but he recalls that he was consulted and gave
                recommendations regarding the proposed level of bonus for some of
                the senior individuals and in respect of the Second Defendant he
                recalls having consulted with Mr Bonnnant.

         135.3. It is denied that Steinmetz offered bonuses to the Second to the Sixth
                Defendants before the JVA and SHA were entered into. It is also


                                           51
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 53 of 87




                denied that Steinmetz had the authority to make such an offer on
                BSGR.

         135.4. Otherwise, paragraphs 96 to 98 are not admitted.

  136.   Paragraph 99 is embarrassing for want of particularity. Steinmetz is unable
         to plead to paragraph 99 because of that want of particularity, and because
         the ultimate destination of the said $500 million is the subject of a tracing
         exercise which is being carried out by others of the Defendants, but which
         Steinmetz himself is unable to carry out because he is not in possession of
         all of the documents necessary to carry out that exercise.

  Alleged payments made to Pentler and Mme Touré

  137.   Steinmetz has no personal knowledge of the payments made to Pentler or
         any payments alleged to have been made to Mme Touré, but is able to admit
         certain payments to Pentler having negotiated the Pentler SPA and based on
         knowledge acquired by him during the LCIA Arbitration. That is the basis
         for the admissions in respect of payments to Pentler set out in herein.

  138.   As to paragraph 100:

         138.1. The first sentence is admitted. Paragraph 83 above is repeated.

         138.2. It is admitted on the basis of knowledge obtained in the LCIA
                proceedings that the balance of US$22 million was paid by BSGR
                to Nysco on 10 May 2010, and by Nysco to Windpoint on 17 May
                2010.

         138.3. The third sentence is embarrassing for lack of particularity.
                Steinmetz is unable to plead to the third sentence because of that lack
                of particularity, and because the ultimate destination of the said $500
                million is the subject of a tracing exercise which is being carried out
                by others of the Defendants, but which Steinmetz himself is unable




                                          52
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 54 of 87




                   to carry out because he is not in possession of all of the documents
                   necessary to carry out that exercise.

         138.4. As to the fourth sentence and subparagraphs 100.1 and 100.2:

                   (i) The further US$4.5 million was paid by Windpoint to Pentler
                       by way of US$3 million on 5 August 2010 and US$1.5 million
                       on 22 March 2011.

                   (ii) Otherwise it is not admitted.

  139.   Paragraph 101 is not admitted as Steinmetz has no knowledge of contracts
         made by Pentler with Mme Touré or payments made to her.




   SECTION G: ALLEGED ATTEMPTS TO DESTROY INCRIMINATING
                                       MATERIAL

  140.   Paragraphs 102 and 103 do not allege any material facts relevant to the
         causes of action on which the Claimants rely, but set out purported evidence
         which ought not to have been pleaded. Steinmetz’s response to those
         paragraphs herein is without prejudice to that position.

  141.   Paragraph 102 is denied.

  142.   Paragraph 103 is denied. Steinmetz did not give any such instructions to
         Cilins.

  143.   As to paragraph 103.1:

         143.1. It is denied that Cilins was acting on Steinmetz’s instructions.

         143.2. Otherwise it is not admitted. Steinmetz has no knowledge of Cilins’
                   communications or meetings with Mme Touré.

  144.   As to paragraphs 103.2 to 103.7:



                                             53
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 55 of 87




        144.1. It is denied that Cilins was acting on Steinmetz’s instructions:

               (i) Steinmetz hardly knew Cilins and had no real relationship with
                    him. All Steinmetz’s dealings with Pentler were with Noy.
                    Steinmetz had met Cilins on approximately four or five
                    occasions. He never met Cilins alone.

               (ii) Steinmetz was aware that Pentler was going to try to ask Mme
                    Touré to restate the falsity of allegations she had made (and
                    which the Technical Committee had purported to rely on). This
                    was because Noy had told Steinmetz that Pentler would make
                    efforts to seek to persuade Mme Touré to tell the truth and
                    withdraw, as she had done before, the untrue allegations she was
                    making.

               (iii) Steinmetz did not offer money, through Cilins or in any other
                    way, for Mme Touré to sign a further statement or destroy
                    documents. Cilins did not travel to the USA on Steinmetz’s
                    instructions, or with his authority, or on behalf of BSGR or
                    anyone associated with BSGR. Cilins confirmed this in
                    evidence in the LCIA Arbitration.

               (iv) It is very common for other people to speak as if they have
                    Steinmetz’s authority when they do not. Steinmetz has influence
                    and people seek to improve their position by claiming an
                    association they do not have. Cilins had no authority or
                    instruction from Steinmetz.

        144.2. It is admitted that on 10 March 2014, Cilins pleaded guilty to the
               offence of obstructing a criminal investigation and, on 25 July 2014,
               was sentenced to 24 months’ imprisonment.




                                         54
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 56 of 87




         144.3. Otherwise paragraphs 103.2 to 103.7 are not admitted. Steinmetz has
                no knowledge of Cilins’ communications or meetings with Mme
                Touré.




         SECTION H: REVOCATION OF THE MINING LICENCES

  145.   Save that no admissions are made as to the final sentence, paragraph 104 is
         admitted.

  146.   It is noted that the manner in which the Technical Committee engaged in
         the review process was devoid of procedural fairness and featured
         fundamental flaws in basic due process:

         146.1. The burden of proof was reversed, with the GoG insisting that BSGR
                demonstrate why no corruption had taken place.

         146.2. The allegations made by the Committee were unsupported by
                evidence, and/or the Committee failed to provide BSGR with the
                purported evidence on which they were based or, where evidence
                was provided, that evidence was patently incomplete.

         146.3. The GoG had predetermined the outcome of the Technical
                Committee review. Even before the Technical Committee had
                completed its review and without providing BSGR, BSGR Guernsey
                or BSGR ProjectCo with all the evidence on which that committee
                relied, President Condé had declared his intention to expropriate
                BSGR ProjectCo’s rights and assets.

         146.4. Further, as noted above, on 30 March 2020 the Conakry Court of
                Appeal in Guinea recorded the fact that the public prosecutor in
                Guinea had decided to withdraw the criminal proceedings which it
                had started against Mme Touré, I.S. Touré, Mahmoud Thiam and
                others in respect of allegations of bribery.


                                          55
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 57 of 87




                        SECTION I: CLAIMS IN DECEIT

  Alleged falsity of the First to Eighth Corruption Representations

  147.   So far as it relates to Steinmetz, the introduction to paragraph 105 is denied.
         Paragraph 24 above is repeated.

  Particulars in relation to Mme Touré

  148.   No admissions are made as to paragraphs 105.1 to 105.6. At the material
         times Steinmetz had no knowledge of (a) Mme Touré’s existence or role at
         any material time, (b) any material links she may have had to Pentler or to
         BSGR, or (c) any payments made to her. Steinmetz met Mme Touré only
         once, if at all, as described at paragraph 71.2(ii) above, and did not converse
         with her in any way.

  149.   As to paragraph 105.1:

         149.1. It is denied that Mme Touré fulfilled the definition of Government
                Official   contained     in    the   Initial   and   Supplemental   DD
                Questionnaires and the Steinmetz and Clark ABL Certificates.
                Furthermore:

                (i) It is denied that she was the fourth wife of President Conté;
                     paragraph 54 above is repeated.

                (ii) It is not admitted that she held regular meetings with GoG
                     ministers in her capacity as the President’s wife, and, if she did
                     so, it is denied that such meetings brought her within the
                     definition of Government Official for the purposes of the
                     documents referred to above.




                                              56
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 58 of 87




                (iii) It is denied that she attended public events and ceremonies as
                     the spouse of the Head of State, since it is denied that she was
                     the wife of President Conté.

                (iv) It is not admitted that she held a diplomatic passport identifying
                     her as the wife of the President of Guinea, and, if she did hold
                     such a passport, it is denied that doing so brought her within the
                     definition of Government Official for the purposes of the
                     documents referred to above.

         149.2. Since it is denied that Mme Touré was the wife of President Conté,
                it is denied that she was the spouse of a Government Official for the
                purposes of the Second Corruption Representation.

  150.   As to paragraph 105.2:

         150.1. It is denied that Mme Touré was the wife of President Conté, for the
                reasons set out in paragraph 54 above.

         150.2. It is not admitted that the participants in the FCPA Interview and the
                London Meetings understood that the meaning of the phrase
                “government official” at those meetings was the same as the
                definition used in the Initial and Supplemental DD Questionnaires.

         150.3. It is denied that as a matter of ordinary language and in the context
                of the broad questions asked at those meetings (as to which no
                admissions are made) the term “government official” included the
                wife of the President.

  151.   As to paragraph 105.3:

         151.1. It is not admitted that Mme Touré was offered an interest in Pentler.
                Paragraph 75 above is repeated.




                                          57
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 59 of 87




         151.2. It is not admitted that Mme Touré was paid $5 million in relation to
                that alleged interest. Steinmetz has no knowledge of contracts made
                by Pentler with Mme Touré or payments made to her

         151.3. It is denied that BSGR ProjectCo agreed anything with Mme Touré
                by the 2008 Matinda Contracts, or made any payments to her
                pursuant to the 2008 Matinda Contracts, as those purported contracts
                did not exist. Paragraph 82 above is repeated.

  152.   As to paragraph 105.4, since it is denied that the alleged 2008 Matinda
         Contracts existed, it is also denied that BSGR ProjectCo made or authorised
         promises or payments in respect of the 2008 Matinda Contracts.

  153.   As to paragraph 105.5:

         153.1. It is denied that BSGR approved any offer by Pentler to Mme Touré
                of any interest in Pentler, if such an offer was made, regarding which
                Steinmetz makes no admissions.

         153.2. It is denied that any such approval can be inferred from the alleged
                actions of Ms Merloni-Horemans set out in this paragraph, regarding
                which Steinmetz makes no admissions.

         153.3. It is denied that BSGR wished to confer financial benefits on Mme
                Touré, and so it is denied that BSGR procured the sale of Pentler for
                that purpose and it is denied that BSGR executed the BSGR-Pentler
                Milestone Agreement for that purpose.

         153.4. It is denied that the 2008 Matinda Contracts existed, so it is denied
                that BSGR authorised BSGR ProjectCo to enter into them or to make
                payments pursuant to them.

         153.5. It is not admitted that BSGR authorised the Pentler SPA or the 2009
                BSGR/Pentler Settlement or the subsequent amendments thereto No




                                          58
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 60 of 87




                admissions are made regarding any alleged payments by the Pentler
                Principals to Mme Touré from the proceeds of those agreements.

  Particulars in relation to Thiam

  154.   Paragraph 105.7 is admitted.

  155.   As to paragraph 105.8:

         155.1. It is denied, if it is alleged, that Steinmetz promised payments or
                benefits to Thiam in connection with steps he took to confirm the
                Mining Licences, or that Steinmetz had any knowledge of any such
                payments or benefits to Thiam.

         155.2. On the basis of documents seen by Steinmetz in the LCIA
                Arbitration, it is admitted that (i) Thiam was reimbursed US$8,017
                for Fofana’s travel to London in early January 2009; and (ii) Thiam’s
                air tickets to France, Israel and Hong Kong in May and September
                2009 were paid for by BSGR Treasury Service Limited. Steinmetz
                was not involved in the payment of those sums, other than having
                knowledge as to payment of Thiam’s travel expenses to attend his
                daughter’s wedding. To the best of Steinmetz’s knowledge, the other
                sums were also for legitimate travel costs. It is noted, on the basis of
                documents seen by Steinmetz in the LCIA Arbitration, that Vale
                itself paid for Thiam’s hotel on a trip to Carajas and placed its private
                jet at Thiam’s disposal.

         155.3. It is denied, if it is alleged, that Steinmetz promised Thiam US$5
                million in November 2010 in the manner described in the Particulars
                of Claim, or that Steinmetz had any knowledge that such sum was
                promised to Thiam in that manner.

  Particulars: General




                                           59
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 61 of 87




  156.   Paragraph 105.9 is denied. As pleaded above: (i) Mme Touré was not a
         Government Official or the spouse of one; (ii) BSGR ProjectCo did not enter
         into the 2008 Matinda Contracts with Mme Touré or promise her any
         payment or benefit; (iii) no “part payments” were made under the 2008
         Matinda Contracts, whether authorised by and made on behalf of BSGR
         ProjectCo or otherwise, because the 2008 Matinda Contracts did not exist.

  157.   As to paragraph 105.10:

         157.1. it is admitted that Thiam was a Government Official;

         157.2. it is denied, if it is alleged, that Steinmetz promised or made
                payments or other benefits to Thiam in connection with the steps
                Thiam took in respect of the Mining Licences, or had any knowledge
                of any such promises or payments;

         157.3. otherwise it is not admitted.

  158.   No admissions are made as to paragraph 105.11. To the extent it is alleged,
         Steinmetz did not procure or authorise, directly or indirectly (i) Pentler’s
         entry into the Touré MoU or (ii) any payments or promises of payments or
         other benefits to Thiam, nor did he have any knowledge of the same.

  159.   As to paragraph 105.12:

         159.1. Steinmetz did not hold meetings with the President of Guinea, the
                Prime Minister of Guinea, the Minister of Mines or others with a
                view to seeking to have the Rio Tinto Concessions revoked.

         159.2. Steinmetz does not plead to the allegation as to meetings attended by
                Avidan and Struik, save that Steinmetz has no knowledge that either
                Avidan or Struik held any such meetings with a view to seeking to
                have the Rio Tinto Concessions revoked.




                                          60
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 62 of 87




         159.3. As far as Steinmetz is aware the Rio Tinto Concessions were
                revoked because of Rio Tinto’s prolonged failure to conduct
                exploration activities.

         159.4. Otherwise it is not admitted. As to whether Mme Touré attended a
                number of those/similar meetings for the same alleged purpose, (i)
                Steinmetz can only recall one occasion when he may have met Mme
                Touré, which was at a meeting with President Conté sometime after
                February 2008; and (ii) Steinmetz does not know Mme Touré’s
                purpose for attending that meeting (if indeed she did).

  160.   No admissions are made as to paragraph 105.13. Steinmetz did not, directly
         or indirectly, make or offer any corrupt payments or provide anything of
         value to any officials in connection with the “BSGR Group’s” business in
         Guinea, nor does he have any knowledge of the same.

  161.   As to paragraph 105.14:

         161.1. It is denied that the Sixth Corruption Representation was false.

         161.2. It is denied that Steinmetz authorised the making of the promises and
                payments identified at paragraphs 105.3 and 105.8 of the Particulars
                of Claim.

         161.3. It is not admitted that BSGR Guernsey authorised the payment of
                US$1 million or any other sum to Mme Touré on behalf of BSGR
                ProjectCo. Steinmetz had no involvement in or knowledge of any
                such payments to Mme Touré.

         161.4. It is denied that BSGR Guernsey authorised payment of US$5
                million to Thiam in November 2010. Paragraph 95.15 above is
                repeated.

         161.5. On the basis of documents disclosed in the LCIA Arbitration, it is
                admitted that certain of Thiam’s travel costs were reimbursed, but


                                          61
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 63 of 87




                 Steinmetz was not personally involved in the same. Paragraph 95
                 above is repeated.

  162.   No admissions are made as to paragraph 105.15. Steinmetz has no
         knowledge of, and had no involvement with, any payments of money or
         anything of value to Mme Touré or Thiam.

  163.   As to paragraph 105.16:

         163.1. No admissions are made as to whether BSGR, its subsidiaries or
                 affiliates had made, promised and/or authorised the payment of
                 money or something of value to Mme Touré. Steinmetz has no
                 knowledge of, and had no involvement with, any promises to or
                 payments of money or anything of value to Mme Touré.

         163.2. It is denied that BSGR, its subsidiaries or affiliates had made,
                 promised and/or authorised the payment of money or something of
                 value to Thiam. Paragraphs 93 to 95 above are repeated.

         163.3. To the best of Steinmetz’s knowledge, the Mining Licences were
                 obtained and confirmed through a clean process and BSGR did do
                 the “right things” (though no admissions are made as to what the
                 “right things” entailed). It is denied, if it is alleged, that Steinmetz
                 bribed or procured improper payments to Mme Touré or Thiam, or
                 had any knowledge or involvement in any such bribery or procuring
                 of improper payments.

         163.4. Otherwise, it is not admitted.

  Alleged falsity of the First to Third Consultancy Representations

  Particulars in Relation to Cilins

  164.   Save as otherwise admitted above on the basis of knowledge gained by
         Steinmetz from his involvement in the LCIA Arbitration, no admissions are
         made as to 106.1(a) to (j).


                                           62
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 64 of 87




  165.   As to paragraph 106.1(k):

         165.1. the first sentence is admitted;

         165.2. it is admitted that Pentler’s shareholders included Cilins, but it is
                denied that it is to be inferred that Cilins continued to act on behalf
                of BSGR or BSGR ProjectCo on a regular basis. So far as Steinmetz
                is aware, Cilins did not. Steinmetz’s recollection about the reason
                why clause 6 was included in the Pentler SPA is set out in paragraph
                83.3 above.

  166.   Paragraph 106.1(l) is not admitted.

  167.   As to paragraph 106.1(m):

         167.1. It is not admitted that Cilins travelled to Florida in 2013 to meet
                Mme Touré and to offer her money to destroy the alleged
                Incriminating Documents or sign the alleged False Testimony.

         167.2. If Cilins did so, it is denied that he did so on Steinmetz’s instructions.

  Particulars in Relation to Pentler

  168.   Paragraph 106.2 is not admitted. So far as Steinmetz understood, Pentler did
         not act as an intermediary, consultant, representative and/or agent to BSGR
         or BSGR ProjectCo, nor was it a member of a “local advisory team” retained
         by BSGR or BSGR ProjectCo, whether directly or indirectly.

         168.1. As to subparagraph (a):

                (i) The first sentence is admitted.

                (ii) The second sentence is not admitted. So far as Steinmetz
                     understood, Pentler was not representing or acting for BSGR or
                     BSGR ProjectCo in Guinea.




                                            63
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 65 of 87




        168.2. Subparagraph (b) is not admitted as Steinmetz does not know when
               the Pentler Principles became shareholders of Pentler. Further, it is
               not admitted that “their acts” are necessarily to be attributed to
               Pentler and the Claimants are put to proof of the same in respect of
               the particular acts alleged to be attributed.

        168.3. As to subparagraph (c), on the basis of Steinmetz’s knowledge
               gained from the LCIA Arbitration, it is admitted that BSG MM and
               Pentler entered into a Services Agreement, although no admissions
               are made as to the date of such agreement.

        168.4. As to subparagraph (d), it is admitted that the BSGR-Pentler
               Milestone Agreement states as is quoted. So far as Steinmetz is
               aware, Pentler was not thereafter acting as a consultant for or on
               behalf of BSGR Project Co.

        168.5. As to subparagraph (e):

               (i) The first sentence is not admitted as Steinmetz has no
                   knowledge of the agreements between Pentler and Bah, Daou
                   and/or Touré (other than the documents that he has seen in the
                   course of the LCIA Arbitration) or of Pentler’s intention in
                   entering into any such agreements.

               (ii) The second sentence is not admitted. Steinmetz has no
                   knowledge that BSGR BVI paid or procured payment of
                   US$500,000 or any other amount to Bah, I.S. Touré or Daou.

        168.6. As to subparagraph (f):

               (i) It is admitted that entities within the BSGR group of companies
                   paid various sums to Pentler in respect of its introduction of
                   BSGR to Guinea. To the best of Steinmetz’s knowledge, these
                   were not consultancy fees nor was Pentler retained as a
                   consultant. Paragraph 8 above is repeated.


                                          64
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 66 of 87




                (ii) On the basis of knowledge gained by Steinmetz in the LCIA
                     Arbitration, it is admitted that on 21 May 2007 Pentler invoiced
                     BSGR BVI in the amount of US$62,000, and that the invoice
                     described this as “consultant fees” in relation to “Your mining
                     activity in Guinea”. It is admitted that this sum was paid by
                     BSGR BVI shortly thereafter. “Consultant” was the default term
                     used by BSGR to signify third party service providers, i.e. to
                     distinguish external service providers from employees. It did not
                     connote that Pentler was a consultant.

         168.7. As to subparagraph (g):

                (i) The first sentence is admitted.

                (ii) The second sentence is denied. The US$8 million payment was
                     to recognise that if BSGR Steel realised a profit exceeding US$1
                     billion, then Pentler were entitled to an additional payment to
                     recognise the value of Pentler’s shareholding which had been
                     sold.

  Particulars in relation to Boutros

  169.   As to paragraph 106.3:

         169.1. It is not admitted that Boutros and/or LMS acted as a consultant or
                intermediary for BSGR or BSGR ProjectCo. Paragraph 106.3 also
                refers to BSGR Guinea, but that is not defined in the Particulars of
                Claim and it is not clear which company is being referred to.
                Steinmetz has no knowledge of Boutros or LMS, nor was he
                involved in the negotiation of the Boutros Contract or in authorising
                the Boutros Payments. As noted above, the word “consultant” was
                broadly used within BSGR. Payments received by third parties were
                often described by BSGR as “consulting fees”, but this was not an
                indication that the person acted as a consultant or an intermediary. It


                                          65
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 67 of 87




                 was used by BSGR as a way to differentiate between employees and
                 non-employees.

         169.2. No admissions are made to paragraphs 106.3(a) to (e).

  Particulars in relation to I.S. Touré

  170.   As to paragraph 106.4:

         170.1. It is not admitted that I.S. Touré was the half-brother of Mme Touré.

         170.2. It is denied that Mme Touré was married to President Conté.
                 Paragraph 54 above is repeated.

  Particulars: General

  171.   As to paragraphs 106.5 to 106.10:

         171.1. at no point did Steinmetz possess any knowledge, whether actual or
                 constructive, as to the matters alleged to have rendered the First to
                 Third Consultancy Representations false;

         171.2. otherwise no admissions are made to paragraphs 106.5 to 106.10.

  Alleged Falsity of the Fourth Consultancy Representation

  172.   Save that Steinmetz makes no admissions as to who owned Pentler,
         paragraph 107.1 is admitted. The purchase of Pentler’s 17.65%
         shareholding in BSGR BVI arose because Pentler was not able to contribute
         to the funds required for BSGR’s Guinean operations. So far as Steinmetz
         is aware, it was not because of tax planning purposes. Paragraph 14 above
         is repeated.

  173.   Paragraph 107.2 is denied:

         173.1. The purpose of the Pentler SPA was to buy out a minority
                 shareholder which was unable to contribute capital to the project.
                 The consideration payable for the shares was achieved through


                                          66
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 68 of 87




                negotiation and was, in retrospect, conservative in light of the
                consideration which Vale agreed to pay in respect of the project
                some two years later.

         173.2. So far as Steinmetz is aware, Pentler was not, and never had been, a
                consultant for BSGR in Guinea. It introduced the company to the
                country in 2005 and 2006 and then conducted no further work.

         173.3. Clause 6 of the Pentler SPA says that Pentler’s shareholders would
                “continue to advise and act as consultant for the period of 5 years
                from signing date hereof”. Steinmetz recalls that BSGR wanted to
                keep Pentler with it, as potentially future business opportunities
                might have come up that BSGR would want to work with them on,
                and this clause was seen as a way to keep them onside. As far as
                Steinmetz understood, it was not BSGR’s intention that Pentler
                would do any further work, and Pentler had not done any work for
                BSGR since the initial introduction to Guinea and assistance in
                setting up BSGR’s office.

         173.4. The US$8 million payment was to recognise that if BSGR Steel
                realised a profit exceeding US$1 billion, then Pentler were entitled
                to an additional payment to recognise the value of the deal which
                they had introduced.

  Allegation that Steinmetz knew that the representations were false or acted
  recklessly

  174.   As to paragraph 108 (opening), save that it is admitted that Steinmetz signed
         the Steinmetz ABL Certificate, in respect of which Steinmetz will rely on
         the words used, it is denied that Steinmetz made each or any of the
         Corruption and Consultancy Representations. In the event that it is found
         that Steinmetz did make each or any of the Corruption and Consultancy
         Representations, it is denied that Steinmetz did so knowing them to be false,
         without belief in their truth or recklessly as to whether they were true or not.

                                           67
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 69 of 87




  175.   Save that it is admitted that Steinmetz was a discretionary beneficiary of
         Balda, which was the ultimate beneficial owner of BSGR, paragraph 108.1
         is denied. The role of Steinmetz in respect of decisions made by the BSGR
         Group is set out in paragraphs 4 and 5 above and in any event such facts and
         matters do not give rise to any inference of dishonesty or recklessness.

  176.   Save that it is admitted that Steinmetz was involved in high level strategy
         issues connected to BSGR’s business in Guinea, the first sentence of
         paragraph 108.2 is denied.

  177.   As to the second sentence of paragraph 108.2:

         177.1. The meetings attended by Steinmetz in Guinea are set out in
                paragraph 11 above. Insofar as the Eighth, Ninth and Twelfth Touré
                Intercessions and the meeting pleaded in paragraph 48.6 of the POC
                are not the same meetings as those described in paragraph 11 above,
                paragraph 108.2(i) is denied.

         177.2. As to paragraph 108.2(ii), it is admitted that the September 2007
                Email was sent to Steinmetz but it is denied that this gives rise to any
                inference of dishonesty or recklessness.

         177.3. As to paragraph 108.2(iii) it is admitted that Steinmetz was involved
                in the negotiations which culminated in the Pentler SPA and then the
                BSGR/Pentler Settlement but it is denied that this gives rise to any
                inference of dishonesty or recklessness.

         177.4. As to paragraph 108.2(iv), it is admitted that Steinmetz was in
                contact with Thiam over the course of 2009 and 2010. It is denied
                that this gives rise to any inference of dishonesty or recklessness.

  178.   Paragraph 108.3 is denied. As set out above, Steinmetz was consulted in
         respect of some of the bonuses which BSGR paid out after execution of the
         SHA and JVA. At this distance in time, he cannot recall in respect of which
         of the bonuses he was consulted. He recalls that BSGR’s management


                                          68
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 70 of 87




         wanted to pay bonuses to personnel to thank each of them for their hard
         work over the previous few years in respect of the Guinea project, which
         bore fruit when BSGR entered into the joint venture with Vale. In any event,
         it is denied that the payment of bonuses gives rise to an inference of
         dishonesty or recklessness.

  179.   Paragraph 108.4 is embarrassing for want of particularity. The traceable
         proceeds of the sums received from Vale under the JVA and SHA is subject
         to an ongoing tracing exercise. In any event, it is denied that any financial
         windfall obtained by Steinmetz gives rise to any inference of dishonesty or
         recklessness.

  180.   As to paragraph 108.5:

         180.1. It is admitted that the September 2007 Email was sent.

         180.2. At this distance in time Mr Steinmetz has no specific recollection of
                receiving or reading the September 2007 Email and he doubts that
                he even noticed the reference to “the Lady”.

         180.3. As for Steinmetz’s response to the September 2007 Email, that
                response indicated that (i) BSGR’s presentation should focus on the
                merits of BSGR’s position rather than Rio Tinto’s failures, and (ii)
                the GoG should make their own decision about withdrawal of Rio
                Tinto’s rights without influence from BSGR.

         180.4. It is denied that the September 2007 Email or Steinmetz’s response
                gives rise to any inference of dishonesty or recklessness.

  181.   Paragraph 108.6 is denied. The extent of Steinmetz’s knowledge of Mme
         Touré is set out in paragraph 22 above and nothing in the “terms of the
         September 2007 Email” gives rise to any inference of dishonesty or
         recklessness.




                                          69
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 71 of 87




  182.   Paragraph 108.7 is denied. Steinmetz was unaware of the 31 March 2010
         Restructuring at the time and was not aware at any stage that it was carried
         out with any improper intentions.

  183.   Paragraphs 108.8 and 108.9 are denied. Steinmetz did not approve the
         agreements referred to in paragraph 108.8, nor did he have knowledge of or
         give consent to the payment of any bribes.

  184.   Paragraphs 108.10 and 108.11 are denied.

  185.   As to paragraph 108.12, the words quoted from the Pentler SPA are
         admitted. However, Steinmetz understood those words to mean as set out at
         paragraph 83.3 above. In the premises, it is denied that these words give rise
         to any inference of dishonesty or recklessness.

  186.   As to paragraph 108.13:

         186.1. The first sentence is denied. No authority seized Steinmetz’s
                Blackberry.

         186.2. No other admissions are made for the reasons set out in Steinmetz’s
                Second Witness Statement in the LCIA Arbitration.

  187.   Paragraph 108.14 is not admitted.

  188.   Paragraph 108.15 is denied.

  189.   As to paragraph 108.16:

         189.1. It is admitted that Steinmetz knew that the Pentler SPA did not
                involve a BSGR company or a tax planning transaction, and that he
                knew it involved the purchase of shares from Pentler, which he
                understood to be owned by the Pentler Principals.

         189.2. It is denied that Steinmetz knew that Mme Touré was an owner of
                Pentler, or that she was in fact an owner of Pentler.



                                          70
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 72 of 87




         189.3. As to the second sentence:

                (i) it is denied that Steinmetz knew about BSGR’s relationship with
                     Pentler save as admitted or averred in this Defence;

                (ii) it is denied that Steinmetz made any false claims regarding the
                     advice given by Skadden;

                (iii) it is admitted that Pentler was not disclosed to Vale; this was on
                     the basis of advice given by Skadden.

  Allegation that the other Defendants knew that the representations were false or
  acted recklessly

  190.   Paragraphs 109 to 113 relate solely to the other Defendants, and they are
         therefore not pleaded to by Steinmetz.

  191.   As to paragraph 114:

         191.1. Paragraph 114.1 is denied as it relates to Steinmetz. Steinmetz was
                not a controlling mind of Nysco at the time the representations were
                made. Steinmetz was not a director of Nysco, was not acting on
                Nysco’s behalf in any material respect, and did not act (and is not
                alleged to have acted) as an agent for Nysco in making the alleged
                representations. Otherwise, no admissions are made.

         191.2. No admissions are made in respect of paragraph 114.2.

         191.3. Paragraph 114.3 is denied. Steinmetz is and was at all material times
                a discretionary beneficiary of Balda. He was not engaged by Balda
                to provide services to the “BSGR Group”. His relationship with
                those entities was as set out in paragraphs 4 and 5 above.

         191.4. On the basis of the denials set out above in respect of paragraphs
                114.1 and 114.3, paragraph 114.4 is denied.

         191.5. No admissions are made in respect of paragraph 114.5.


                                          71
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 73 of 87




         191.6. As to paragraph 114.6, it is admitted on the basis of knowledge
                obtained in the LCIA proceedings that the balance of US$22 million
                was paid by BSGR to Nysco on 10 May 2010, and by Nysco to
                Windpoint on 17 May 2010. Otherwise, no admissions are made.

  192.   As to paragraph 115:

         192.1. Paragraph 115.1 is admitted.

         192.2. Save that it is admitted that under Liechtenstein law a de facto organ
                of a legal entity is a person who acted as a director or took the
                decisions a director would take, paragraph 115.2 is not admitted.

         192.3. As to paragraph 115.3, it is denied that Steinmetz was a de facto
                organ of Balda at the time the representations were made and the
                JVA/SHA entered into:

                (i) As to paragraph 115.3.1 was a discretionary beneficiary (as
                     opposed to a first class beneficiary, whatever that phrase is
                     intended to mean), but it is denied that the fact that Steinmetz
                     was a beneficiary of Balda rendered him a de facto organ of
                     Balda.

                (ii) Paragraph 115.3.2 is admitted save for the word “purportedly,
                     which is denied. It is also denied that the fact that Steinmetz
                     acted as an adviser to Balda pursuant to the terms of a contract
                     rendered him a de facto organ of Balda.

                (iii) Paragraph 115.3.3 is denied. Onyx was appointed as consultant
                     to Balda by Balda’s foundation council, not by Steinmetz.

                (iv) Paragraph 115.3.4 is denied. Steinmetz’s requests for
                     distributions were not always accepted by Balda’s foundation
                     council.




                                          72
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 74 of 87




                (v) As to paragraph 115.3.5, it is denied that any relevant
                     information regarding Steinmetz’s assets in 2010 can be
                     inferred from statements made in 2020 in response to the
                     Worldwide Freezing Order. Even if, which is not admitted, in
                     April 2010 Steinmetz’s material assets were solely held by
                     Balda and Vessna Foundation, it is denied that this rendered him
                     a de facto organ of Balda.

                (vi) As to paragraph 115.3.6, it is denied that Steinmetz attended
                     “meetings” of the Balda foundation council; he attended one
                     meeting. In any event, it is denied that attending meetings of the
                     Balda foundation council would render him a de facto organ of
                     Balda.

                (vii) As to paragraph 115.3.7, on the basis of the denials set out above
                     it is denied that Steinmetz controlled all or any material
                     decisions of Balda or BSGR.

         192.4. No admissions are made in respect of paragraph 115.4.

         192.5. As to paragraph 115.5, on the basis of the denials set out above it is
                denied that any relevant knowledge of Steinmetz was attributable to
                Balda. No admissions are made in respect of whether Cramer’s
                knowledge was attributable to Balda.

  Inducement and reliance

  193.   Paragraph 116 is denied.

         193.1. It is now clear that the representations made during Vale’s due
                diligence process on which the Claimants rely in these proceedings
                were provided as part of a sham due diligence process, undertaken
                solely so that Vale could demonstrate that it had met any regulatory
                requirements by reference to the undertaking of the said process, but
                without Vale at any point caring about the truth of the


                                          73
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 75 of 87




                representations so made, such that it placed no reliance on the same
                and was not induced by them to enter into the JVA and the SHA.

         193.2. Further or in the alternative, and in the event that the Court finds that
                the alleged representations made by Steinmetz were false (which is
                denied), Vale knew them to be false when they were made, such that
                it placed no reliance on the same and was not induced by them to
                enter into the JVA and the SHA.

         193.3. Further and in any event and in the premises set out below, Vale
                placed no reliance on representations made by Steinmetz in
                particular.

  194.   Prior even to commencing its due diligence process, Vale considered that
         BSGR had a poor reputation (for acting unethically), was reputed to be
         engaged in bribery and other acts of political corruption and was reputed to
         have a corrupt relationship with Mme Touré in particular, who was
         suspected of receiving a US$2 million bribe from BSGR as the first level
         of a structure of payments used by BSGR to obtain the mining rights at
         Simandou and who had placed her brother as a director with BSGR. In
         particular:

         194.1. In a “Kick Off Meeting” document, Vale indicated that it was of
                the view that “thanks to their close relationship with influential
                people of the GoG (the fourth spouse of President Conté), we
                suppose that BSGR is a strong candidate to be granted with the
                areas that might be withdrawn from RT [i.e. Rio Tinto]”.

         194.2. As is evidenced by an internal Vale email dated 25 October 2008,
                Vale was of the view as of that date that, in relation to the Simandou
                project in Guinea, BSGR was “acting in an unethical manner and
                talking directly to one of the wives of the President in an attempt to
                get something”.



                                           74
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 76 of 87




        194.3. During a meeting on 24 November 2008, Vale was informed by
              Rio Tinto PLC that Mr Steinmetz’s and BSGR’s efforts to obtain the
              Simandou concession from Rio Tinto involved “bribery and other
              acts of political corruption” (as set out at paragraph 82 of an
              Amended Complaint filed by Rio Tinto PLC in the United States
              District Court, Southern District of New York, dated 15 August
              2014).

        194.4. As is evidenced by an internal Vale email dated 7 January 2009,
              Vale believed at that date that:

              (i) I.S. Touré worked for BSGR and was responsible for
                   international relations.

              (ii) I.S. Touré was the brother of Mme Touré.

              (iii) Mme Touré was President Conté’s fourth wife.

        194.5. In an internal Vale reported dated 14 September 2009, Vale
              referred to “[BSGR’s] controversial relationship with former
              president Conté, particularly one of the wives of the defunct
              president which sponsored BSGR in Guinea”.

        194.6. A presentation entitled “Projeto Venezia” prepared by Vale
              towards the end of 2009 recorded as follows of BSGR and some
              unspecified “Chinese Companies”:

                   “Please note that both have histories fraught with bribery
                   affairs and high-level corruption scandals in the country that
                   could affect the process for the Simandou project. Particularly
                   in the case of BSGR, which has a very strong relationship with
                   the president’s 4th wife…”

        194.7. The same presentation recorded that (i) Mme Touré was suspected
              as having received an approximately US$2 million bribe from


                                         75
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 77 of 87




                BSGR; (ii) payments to Mme Touré could be a first level of a
                structure of payments used by BSGR to obtain the mining rights at
                Simandou; and (iii) Mme Touré had placed her brother as a director
                with BSGR.

         194.8. An internal Vale email dated 5 February 2010 made reference to
                BSGR, in the context of a statement regarding a non-disclosure
                agreement between BSGR and Vale, in terms as follows:

                     “it’s a document Vale will be signing with this group of “ill-
                     reputation”. But for me, it has to be that way, otherwise we
                     can’t analyze it for buying purposes and get them out of the
                     way.”

  195.   With knowledge as to all of the aforesaid matters, by as early as February
         2010 Vale was desperate to obtain a share of the rights in the Simandou.
         In particular, in an internal Vale email dated 17 February 2010 Vale’s
         position was expressed as follows:

                     “We cannot run the risk of leaving the deposit in the hands of
                     the Chinese. We can’t just watch. We must act. If you think
                     that the JV with RT is not possible, we must be aggressive to
                     buy the rights from BSGR.”

  196.   Viewed in the light of the matters set out at paragraphs 194 and 195 above,
         Vale then proceeded to conduct a knowingly and deliberately cursory and
         superficial due diligence exercise. In particular:

         196.1. With the agreement of Vale, the scope of due diligence was
                narrowed significantly in that the definition of “the Group”
                excluded the “associated companies” and “investment companies”
                and in that financial due diligence was limited to BSGR Guernsey,
                excluding BSGR ProjectCo.

         196.2. Vale’s due diligence questionnaires posed no specific questions


                                           76
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 78 of 87




               about BSGR’s relationship with Mme Touré, I.S. Touré or any of
               the matters set out at paragraph 194 above.

        196.3. Ernst & Young carried out no audit procedures in Guinea as part of
               the due diligence exercise.

        196.4. Furthermore, Vale pressured Ernst & Young into altering their initial
               conclusion that BSGR posed a high risk of bribery and corruption.

        196.5. By 13 April 2010, the Initial Due Diligence Questionnaire, the
               Supplemental Due Diligence Questionnaire and the Steinmetz ABL
               Certificate had been completed, and the alleged 8 April
               Representations been made. On 13 April 2010, Mr Monteiro
               (Vale’s then Director of Mergers and Acquisitions) wrote as
               follows:

                   “Our recommendations to the business department have been
                   the following, based on the legal and commercial risks:

                   If the decision is of closing the deal, that it be made in escrow
                   (bank financing doesn’t eliminate FCPA risk). The lawyers’
                   standing is clear, once we close it, we run the risk of already
                   being in violation the FCPA on D+1, given that we couldn’t
                   do a books and accounts review of the 4 companies that come
                   in the acquisition package (located in Guernsey, Guinea,
                   Liberia and BVI);

                   … 3. Due Diligence - the result of the due diligence is not
                   satisfactory, nor exhaustive; more time and information is
                   needed from the other party…”

        196.6. In a separate email on the same date, Mr Monteiro referred to
               advice Vale had received from Clifford Chance as to the risk of Vale
               contravening the FCPA by reason of its limited due diligence, as
               follows:


                                         77
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 79 of 87




                (i) “In relation to the FCPA, I ponder that the risk to close the
                     deal without any escrow is not just reputational, but is a “risk
                     of civil administrative liability to the SEC for the Company”,
                     according to the Clifford Chance specialists in FCPA.”

         196.7. As part of the due diligence, Vale was put on notice, by provision
                of BSGR’s 2008 Consolidated Financial Statements, that US$22m
                was paid to a “third party” minority shareholder, but it raised no
                queries as to the same payment.

         196.8. On 30 April 2010, Fabio Barbosa, Financial Director of Vale,
                refused to sign the deal with BSGR because, it is to be inferred, of
                his concerns over Vale’s liability under the FCPA. In his place, the
                documents were signed by others within Vale.

  197.   Given Vale’s knowledge as to the matters set out at paragraph 194 above
         and in the circumstances of its desperation to close a deal with BSGR as
         set out at paragraph 195 above, it is to be inferred from Vale’s cursory and
         superficial due diligence exercise as described at paragraph 196 above that
         the said exercise was conducted in that manner knowingly and
         deliberately. In those circumstances, the only proper inferences to be
         drawn are those set out at paragraphs 193.1 and/or 193.2 above.

  198.   When Vale was asked to disclose specific classes of internal emails in the
         LCIA proceedings, Vale responded that it had destroyed the emails of
         several centrally relevant custodians involved in the due diligence process
         in potential breach of its FCPA duties. Further, some of them, namely
         Ledsham, Marco Monteiro and Paul Antaki, had relevant knowledge prior
         to the deal with BSGR, since they were involved in Guinea from
         2005/2006. It is to be inferred from the fact that Vale destroyed what
         should be assumed to be a significant number of internal emails that had
         those emails been available for disclosure, they would have shown inter
         alia that the due diligence process was a sham.


                                          78
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 80 of 87




  199.   It is further to be inferred from Vale’s conduct subsequent to the execution
         of the JVA and the SHA that Vale’s attitude towards allegations of
         corruption and bribery on the part of BSGR was one of nonchalance:

         199.1. On its own case, Vale continued to invest in the Simandou project
                even after allegations of corruption and bribery were formally made
                against BSGR by the Technical Committee in its letters dated 30
                October 2012 and 7 May 2013 and even after Mr Cilins was
                arrested by the FBI on 14 April 2013. In the LCIA proceedings
                Vale alleged that it invested c. $124 million in the Simandou project
                after 30 October 2012, with the final payment being made on 2
                February 2015, some 27 months after the Technical Committee’s
                letter of 30 October 2012.

         199.2. Under Schedule 4 to the SHA, Vale was permitted to serve notice
                on BSGR if it considered that representations made in the due
                diligence process were false and thereby to be relieved of all
                obligations under the terms of the relevant joint venture contracts.
                Notwithstanding the matters set out above, Vale did not serve such
                a notice, instead waiting until after the GoG revoked the mining
                licences before taking any steps against BSGR.




                     SECTION J: CLAIM IN CONSPIRACY

  200.   Insofar as it relates to Steinmetz, paragraph 117 is denied:

         200.1. Steinmetz was not party to any relevant agreement or combination
                between himself and the other Defendants.

         200.2. Steinmetz did not possess any intention to injure the Claimants.

         200.3. Steinmetz did not carry out any unlawful acts pursuant to a
                combination or agreement with the other Defendants as a means of


                                          79
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 81 of 87




                injuring the Claimants, nor did he make any fraudulent
                misrepresentations to Vale.

  201.   Paragraphs 117.1 to 117.6 are denied, in so far as they relate to Steinmetz,
         for the reasons set out more generally above.




                     SECTION K: PROPRIETARY CLAIM

  202.   As to paragraphs 118 to 120 (and without prejudice to Steinmetz’s position
         on limitation as set out above):

         202.1. Steinmetz was not involved in any deceit or conspiracy and makes
                no admission of any deceit or conspiracy by any other person.

         202.2. The traceable proceeds of the sums which BSGR received from Vale
                International under the JVA and SHA is subject to an ongoing
                tracing exercise, and no admissions are made in respect of that.

         202.3. Steinmetz acted in good faith at all material times.

         202.4. Steinmetz was accordingly a bona fide purchaser for value without
                notice in respect of any traceable proceeds received by him.

         202.5. It is accordingly denied that the Claimants have a valid proprietary
                claim in respect of any traceable proceeds received by Steinmetz.

  203.   Further or alternatively, by its Award, the Tribunal held that Vale was
         entitled to damages for deceit, and Vale elected to claim and to obtain an
         award for such damages, which were assessed, as Vale asked them to be,
         without giving any credit for the value of any proprietary claim. In those
         circumstances, Vale is not entitled to claim any proprietary remedy in
         relation to the proceeds from any person.

  204.   Further or alternatively, the payments in respect of which proprietary claims
         are now asserted were made by Vale Holdings and Vale International, rather


                                            80
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 82 of 87




         than Vale, and thus not by the relevant contractual counterparty. In the
         premises, no proprietary claim can be made in respect of them.

               SECTION L: CAUSATION, LOSS AND DAMAGE

  205.   In the circumstances set out above, it is denied that Steinmetz has committed
         any acts of wrongdoing against the Claimants capable of founding a claim
         for loss and damage against him. Causation as alleged at paragraphs 121
         and 122 and as applicable to Steinmetz is denied.

  206.   Further, in relation to paragraph 122:

         206.1. It is denied that the Claimants are entitled to assert any claim in
                relation to the sums set out in paragraph 122.2 as against Steinmetz.
                By the Share Purchase Deed dated 13 March 2015 between Vale,
                BSGR and BSGR Guernsey, Vale sold its 51% interest in BSGR
                Guernsey back to BSGR, BSGR assumed liability for the debts owed
                by BSGR Guernsey and others to Vale, and the JVA and SHA were
                terminated.

         206.2. It was a material term of the Share Purchase Deed (at clause 6.3(ii))
                that following completion “…Vale and its Affiliates shall not be
                entitled to make any claim whatsoever against BSGR and/or any of
                its Affiliates in respect of the VBG Debt other than as part of the
                LCIA Arbitration, in which case the reservation of rights set forth in
                Clause 6.2 shall be applicable, or based on the terms of the Vale
                Debt Amendment Agreement”.

         206.3. For these purposes the “VBG Debt” comprised the debt owed by
                BSGR Guernsey under promissory notes advanced between 2010
                and 2015 by Vale to finance the Business Plan as defined in the JVA,
                and now claimed by the Claimants in the sum of US$581,197.104,
                and Affiliates “means, in relation to a specified person, any family
                relation of such person, any person directly or indirectly


                                          81
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 83 of 87




                Controlling, Controlled by or under direct or indirect common
                Control with the specified person and shall also include any person
                who is a director or officer of the specified person or beneficial
                owner of at least 50% (fifty per cent.) of any class of the then issued
                share capital of the specified person, and in the case of any Party
                shall include their respective subsidiaries.”

         206.4. On the Claimants’ case, Steinmetz was and is an “Affiliate” as
                defined within the Share Purchase Deed by reason of the Claimants
                alleging (for example at paragraph 108.1) that Steinmetz controls
                BSGR.

         206.5. In the premises, it is denied that the Claimants are now permitted to
                assert any claim in respect of the VBG Debt as against Steinmetz.

  207.   The Claimants are put to proof as to the quantum of their losses as set out at
         paragraphs 122 to 124, but in any event it is denied that they are entitled to
         recover those losses from Steinmetz.

  208.   Even if in all other respects the claim is successful, the Claimants should
         not be entitled to recover damages related to sums which Vale invested in
         the Simandou project after 30 October 2012, the date of the Technical
         Committee’s letter formally alleging that the mining licences were obtained
         through corruption. Vale reasonably ought to have understood on that date
         that there was a significant risk of the mining licences being revoked, and
         ought reasonably to have ceased further investment in the project to reduce
         losses arising from revocation.




                             SECTION M: INTEREST

  209.   It is denied that the Claimants are entitled to the payment of interest by
         Steinmetz, whether as set out at paragraph 125 or paragraph 126.



                                           82
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 84 of 87




                         SECTION N: EX TURPI CAUSA

  210.   Further and/or alternatively to the above, and in any event, Steinmetz avers
         that Vale’s claim fails in its entirety by reason of the maxim ex turpi causa
         non oritur actio.

  211.   It is Vale’s case that BSGR procured the Mining Licences by corruption,
         and that the corrupt payments were in part funded by the $500 million paid
         to BSGR under the JVA. This is denied, but if the Court finds this to be true,
         then Vale’s claim is tainted by and/or founded upon and/or relies upon
         Vale’s own wrongdoing. At this stage, Steinmetz pleads as follows:

         211.1. There were grounds upon which Vale suspected, or ought to have
                suspected, that the money Vale paid to BSGR would or may be used
                to pay or contribute towards payments prohibited by the FCPA. The
                facts and matters set out at paragraph 194 are repeated. Nevertheless,
                Vale conducted a cursory and superficial due diligence process and
                proceeded with the transaction, giving rise to liability or potential
                liability under the FCPA; and/or

         211.2. Vale entered into a transaction in respect of an asset which it knew
                or ought to have known had been acquired through corruption and/or
                Vale was wilfully blind or indifferent as to whether that asset had
                been acquired through corruption. Under the FCPA, Vale was bound
                to proceed in good faith, and it inherited liability for the actions of
                BSGR Guernsey and/or BSGR ProjectCo. Further, Vale failed to
                disclose its suspicions in violation of the US Securities and
                Exchange Act (15 U.S.C. 77a et seq).

  212.   Further and/or alternatively, it would be contrary to the public interest
         and/or unfair and/or harmful to the integrity of the legal system, and/or
         contrary to public morality, to allow Vale’s claim. Pending disclosure and
         without limitation, Steinmetz relies on the following matters:



                                          83
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 85 of 87




        212.1. the facts and matters set out at paragraphs 194 to 196 above;

        212.2. the representations on which Vale’s claim relies were sought by Vale
               apparently to give the impression that it had complied with FCPA
               requirements, but that was a sham exercise which was conducted in
               circumstances where Vale did not care about the truth of the
               representations;

        212.3. Vale conducted a deliberately cursory due diligence exercise, and
               itself had been advised that it had failed to carry out proper due
               diligence in relation to FCPA issues;

        212.4. the anti-bribery obligations to which Vale was subject are a matter
               of public policy, and it would be contrary to such policy to permit
               Vale to recover in circumstances where it proceeded with a due
               diligence exercise in order to demonstrate compliance with those
               anti-bribery obligations, but with no belief in the accuracy of that
               exercise and in circumstances where its own internal advice
               indicated that it was inadequate;

        212.5. Vale’s conduct is serious. There was no suggestion by Vale to
               Steinmetz or BSGR at the time that Vale was conducting a sham due
               diligence process.

        212.6. Vale’s conduct is central to the transaction between it and BSGR,
               and the representations on which it relies, and to the present claim.
               The matters on which Vale bases its claim are said to have place
               during the same due diligence exercise which is impugned by its own
               conduct.

        212.7. Vale’s conduct was intentional. It was advised about its failings in
               respect of the due diligence and its FCPA obligations, but was
               desperate to close the deal with BSGR so proceeded knowingly and
               deliberately.


                                        84
Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 86 of 87




                     SECTION O: RESERVATION OF RIGHTS

  213.     Pending disclosure, Steinmetz reserves the right to bring a counterclaim
           including in relation to (but not limited to) matters arising out of Vale’s
           conduct since entering into the SHA and JVA, including inter alia Vale’s
           conduct during the course of the LCIA Arbitration.

                                                                   PHILIP JONES QC

                                                                          IAIN QUIRK

  STATEMENT OF TRUTH

  I believe that the facts stated in this Defence are true. I understand that proceedings
  for contempt of court may be brought against anyone who makes, or causes to be
  made, a false statement in a document verified by a statement of truth without an
  honest belief in its truth.




  Signed:         _______________________________________

  Name:           Benjamin Steinmetz

  Dated:          1 May 2020




  Served this 1st day of May 2020 by the solicitors for the First Defendant, Asserson
  Law Offices, 38 Wigmore Street, London, W1U 2RU




                                            85
         Case 1:20-mc-00199-JGK-OTW Document 18-4 Filed 05/15/20 Page 87 of 87


 2 J3.     Pt:nding disclosure, "t~inmctz reserves the right to bring u counlc1 claim
           including in relation to (but not limited to) mutters urising out of Vale·s
           conduct sin e entering into the SI IA nnd JV A. including inter alia Vale'
           c mduct during the'-' m c of th" l 1A Arbitration.

                                                                   Pl IILJP JO l•S Q

                                                                          JAi   QUIRK

     T T     1E1'T OFTR T H

 1 bcli \ c that the fact~ stated in this Defence arc true. I understand that proceedings
 tbr ~ontempt of court may be brought against anyone who makes, or cau cs to be
made. a fa1sc state1nent in a document verified by a statement of truth \.Vithout an
hone ~c belief in its truth.




 1
  ame:

Dated:            1 May2020




Served this 1 'day of May 2020 by the solicitors for the First Defendan .1.\~ er~on
Law Offices, 38 Wiginore Street, London WI U 2RU
